 In the Matter of CHARLES C. BASSINE AND ARTHUR YASPAN, GENERALPARTNERS, BEULAH BASSINE, AILEEN YASPAN, L. V. MYLES. BEULAHBASSINE,TRUSTEE AND AILEEN YASPAN, TRUSTEE, LIMITED PARTNERS,DOING BUSINESS UNDER THE NAME AND STYLE OF MYLAN MANUFAC-TURING COMPANY, MYLAN-SPARTA CO. INC., AND MYLAN MANUFAC-TURING CO. INC.andSPARTA-WHITE COUNTY CHAMBER OF COMMERCEand M.C.WALLACEandJAMES RICHARDSON TUBB, JR.andROBERTJ. SNODGRASSandUNITED CONSTRUCTION WORKERS, U. M. W, A.Case No. 40-C-1684.-Decided August 26, 1946Mr. Thomas T. Purdom,of Atlanta, Ga., for the Board.Mr. Cecil Sims,of Nashville, Tenn., for the respondents Mylan,Mylan-Sparta and Mylan Manufacturing Co.Messrs. Malcolm C. Hill, N. S. Camp, S. T. Butler,and J.W. Camp,of Sparta, Tenn., for respondents Chamber of Commerce, Wallace,Tubb, and Snodgrass.Mr. Luke Ridenour,of Caryville, Tenn., andMr. Silous Huddleston,of LaFollette, Tenn., for the Union.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISION"ANDYORDEROn April 5, 1946, Trial Examiner T. B. Smoot issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondents, Charles C. Bassine and Arthur Yaspan, General Part-ners, Beulah Bassine, Aileen Yaspan, L. V. Myles, Beulah Bassine,Trustee, and Aileen Yaspan, Trustee, Limited Partners, doing busi=ness under the name and style of Mylan Manufacturing Company,herein collectively referred to as respondent Mylan; Mylan-SpartaCo., Inc.;Mylan Manufacturing Co., Inc.; Sparta-White CountyChamber of Commerce; M. C. Wallace; James Richardson Tubb, Jr.;and Robert J. Snodgrass, had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, all of theabove-named respondents and counsel for the Board filed exceptions70 N. L. R. B., No. 43.574 MYLAN MANUFACTURING COMPANY575to the Intermediate Report and supporting briefs.Pursuant to noticeand at the request of the respondents, on July 25, 1946, the Board heardoral argument at Washington, D. C.Each of the respondents andthe Union appeared and participated in the argument.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed insofar as they are consistent with ourfindings, conclusions, and order set forth below.The Board has con-sidered the Intermediate Report, the exceptions and briefs, the oralargument, and the entire record in the case, and hereby adopts theTrial Examiner's findings, conclusions, and recommendations, saveas they are inconsistent with our findings, conclusions, and order setforth below :1.The Trial Examiner found that respondent Mylan violated Sec-tion 8 (1) of the Act by : (1) the anti-union statements of its super-visory employees Superintendent Feinstein and Forelady Hale; (2)dealing with the Labor Relations Committee of the Chamber of Com-merce for the purpose of contravening the Act; and (3) adopting andapproving the antiunion activities prosecuted by the "local business-men" of Sparta, among whom were R. V. Racely, R. E. Knowles, andrespondents Al. C. Wallace, Robert J. Snodgrass, and James Richard-son Tubb, Jr.With respect to the Labor Relations Committee, the Trial Exam-iner found in effect that respondent Mylan utilized the Committee toeffect the reinstatement of certain discriminatorily discharged em-ployees upon the unlawful condition that they abandon the Union.We are unable to concur in this finding because it is predicated, in sub-stantial part, upon the following testimony, to which we attach nomaterial significance.According to the testimony of discriminatorilydischarged employees Bell and Hardie, over 4 months after their dis-charge they sought out the Labor Relations Committee and, aftervoluntarily stating that they had withdrawn from the Union andwould never rejoin, requested it to obtain their reinstatement atMylan's plant; and shortly thereafter, on July 25, 1945, at the sugges-tion of the Committee, they went to the plant and were offered rein-statement'However, as revealed in the Intermediate Report, twoother discriminatorily discharged employees had approached the Com-mittee sometime before Bell and Hardie, and, so far as the recordshows, without any disclosure of their union sympathies being made,the Committee also agreed to, and did, take steps which led to theirreinstatement by Mylan.Thus, it appears that the Committee readilyinterceded in behalf of all four employees,' at their request, withoutregard to their union affiliation.Moreover, Hardie admitted at theiBell accepted the offer of reinstatement and returned to work on July 25, 1945.Hardie,however, rejected the offer. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing that she had falsely represented to the Committee her anti-union attitude, that at the time she approached the Committee she hadno intention of accepting reinstatement ,2 and that her only purposein going to the Committee was to ascertain if she had been "firedover the Union."Finally, the record fails to establish to our satis-faction that respondent Mylan knew of any representation concerningthe Union which Bell and Hardie may have made to the Committee,or that Mylan's offer of feinstatement to Bell and Hardie was condi-tioned upon their abandonment of the Union, especially in view of thefact that the two other employees mentioned above had been previouslyreinstated unconditionally.Accordingly, we find, contrary to theTrial Examiner,,that on July 25, 1945, respondent Mylan offered em-ployees Bell and Hardie unconditional reinstatement, which Hardierejected without cause.The Trial Examiner's finding as to respondent Mylan's adoptionand approval of the anti-union activities of the Sparta businessmenis predicated largely on Mylan's failure to disavow and repudiate therepeated reports that it would close its plant in the event the em-ployeeq were organized by the Union.While we agree that underthe circumstances of this case a neutral employer would have takeneffective affirmative action to rectify the reasonable belief of its em-ployees that it was the authority for such reports, we are not preparedto find on this record that Mylan's dereliction in this respect affordsper sea substantial basis for holding Mylan chargeable with all ante-cedent and subsequent anti-union activities prosecuted by the business-men.Thus, we do not hold respondent Mylan responsible, as did theTrial Examiner, for the apparently spontaneous collective action of"the businessmen's group at the home of the Justice of the Peace,"which forced the union organizers involuntarily to leave the city.3In the absence of a substantial showing of some connection betweenrespondent Mylan and R. V. Racely, the editor and publisher of thelocal newspaper, we are not persuaded to find on this record, as didthe Trial Examiner, that Mylan's failure to repudiate Racely's edi-torial comments constitutes an unfair labor practice.We also disa-gree with the Trial Examiner's findings with respect to the activitiesof Snodgrass and Tubb. In concluding that Tubb engaged in anti-union conduct, the Trial Examiner relies on the fact that Tubb was a2Hardie also"inconsistently testified that she refused respondent Mylan's offer of rein-statement because she did not want to return to work under the condition that she forego1,1the Union.3In attributing this conduct to respondent Mylan, the Trial Examiner also relies onhis further finding that in 1942 Mylan ratified through silence the action of a groupof citizens who at that time also forced a union organizer to leave town.So far as therecord shows,Mylan did not instigate or actively participate in the 1942 incident. Inour opinion that incident is too remote and the Trial Examiner's finding of ratification istoo speculative to support a finding in the, instant case that Mylan is chargeable withthe collective activities of the citizenry. MYLAN MANUFACTURING COMPANY577member of the Labor Relations Committee, whose activity and rela-,tionship with respondent Mylan we have heretofore found, contrary.to the Trial Examiner, to have been unobjectionable.With respectto Snodgrass, it appears that on one occasion, during the early stageof the Union's organizational campaign, he, together with Knowles,importuned two of respondent Mylan's employees to abandon the.Union.In view of the isolated nature of this incident, its timing,and the absence of a showing that Mylan had knowledge thereof, weare not convinced that it constitutes a substantial basis for an unfairlabor practice finding.With respect to Wallace and Knowles, however, we agree with theTrial Examiner that they engaged in conduct violative of the Act, forwhich respondent Mylan is responsible.As detailed in the Inter-mediate Report, Wallace, a local businessman, on March 9, 1945,,deliv-ered an openly anti-union speech to Mylan's employees at a meetingin the plant called by Plant Manager Bassine.Among other things,Wallace told the employees about the local coal mines and the silkmill being forced to close because they had been organized by unionsand warned the employees that the Mylan plant would also close in theevent the Union organized it.Bassine, who had addressed the em-ployees just prior toWallace and who had remained at the meetingthroughout Wallace's speech, made no attempt to repudiate any of the'statements made by Wallace.Under the circumstances, we find thatrespondent Mylan, by permitting Wallace to address these anti-unionremarks to its employees in its plant and by failing to repudiate them,acquiesced in and ratified Wallace's coercive remarks, made it reason-ably appear to its employees that Wallace was reflecting its views,4 andis therefore responsible for the anti-union statements made by Wallace.As found by the Trial Examiner, the record reveals Knowles as themost open and notorious combatant of the Union among the local busi-nessmen.Thus, on March 7,1945, Knowles arranged an interview withemployee Herman Anderson, the leading protagonist of the Union, byhaving a note attached to Anderson's time card.Upon seeing the note,Anderson left the plant without checking out and was absent the entireafternoon without comment from the plant officials.On this occasionKnowles importuned Anderson to abandon the Union, warning himthat the Mylan plant would close if the employees were organized bythe Union.That same evening Knowles again questioned Andersonabout the Union at the latter's home.On this occasion Knowles had*Contrary to the contention of respondent Alylan, we agree with the Trial Examinerthat Bassine's speech reasonably permitted the employees "to infer that union organizationwas the only danger to the plant's continued operation"-and, in any event,we find nothingin Bassine's speech which obviated the necessity of a forthright and absolute repudiationofWallace's subsequent coercive statements. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDin his possession a typewritten list containing the names of Mylan'semployees.He requested Anderson to indicate'on the list those em-ployees who .were advocates of the Union.Anderson refused to dothis.The net evening Knowles again visited Anderson at his homeand urged Anderson to name the union leaders and to stop "fooling",with the Union.Knowles, along with Bassine and a number of otherlocal businessmen, attended a meeting at the home of respondent Wal-lace, where it was decided that the local businessmen would visit theMylan plant.Knowles was among those who were present in the plantwhen Bassine and Wallace spoke to the assembled employees. - Knowleskept the union meeting of March 15 under close surveillance and was inthe forefront of the citizens group that forced the union organizers toleave town. In view of (a) respondent Mylan's hostility toward theUnion, as evidenced by the anti-union statements of Superintendent,Feinstein and Forelady Hale, (b) its knowledge of Knowles' open andnotorious anti-union activity and his use of the report concerning theclosing of Mylan's plant, (c) the close association between Knowlesand Bassine, as evidenced by the fact that Knowles and Bassine, amongothers, participated in the meeting at Wallace's home and attended themeeting held in the plant at which Bassine alid Wallace spoke to theemployees, (d) the fact that employee Anderson was permitted toleave the plant at Knowles' request, (e) the fact that Knowles had inhis possession a list of Mylan's employees,-' and (f) the failure ofrespondent Mylan to repudiate Wallace's statement at the plant meet-ing that the plant would close if organized, we are convinced and findthat respondent Mylan rendered assistance to Knowles in the prosecu-tion of his anti-union, activities and reasonably made it appear to itsemployees that Knowles was acting with its tacit approval and consent,and that therefore respondent Mylan is responsible for Knowles' anti-union conduct.Accordingly, we conclude and find that respondent Mylan, by aidingand assisting Knowles and respondent Wallace in the manner describedabove and by the various anti-union statements and acts of its super-visory employees, as set forth in the Intermediate Report, engaged in'conduct which, in its totality and especially when viewed in the lightof the discriminatory discharge of seven employees, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.The Trial Examiner has found, as alleged in the complaint, that,in addition to respondent Mylan, the following named respondents5 The TrialExaminer made no finding that Knowles obtained the list from respondentMylan because there was no affirmative evidenceto that effect.However, in view of allthe circumstances disclosedby therecord and especially the testimony of Mylan's pay-roll supervisor that he did not know bow anyone could get such a list except from theoffice.of the company,we infer and find that, through the assistance and cooperation ofMylan, Knowles obtained possession of the list. MYLAN MANUFACTURING COMPANY579engaged in unfair labor practices, as employers, within the meaning ofSection 2 (2) of the Act, and recommended that an order be directedagainst them : M. C. Wallace, James Richardson Tubb, Jr., Robert J.Snodgrass, and the Sparta-White County Chamber of Commerce.Weagree with the Trial Examiner only with respect to Wallace. -In the light of our prior findings and upon the entire record, we areconvinced and find that Wallace, in making his anti-union speech tothe employees at the meeting in Myllin's plant, as set forth above,was acting in the interest of respondent Mylan, within the meaning ofSection 2 (2) of the Act, thereby interfering with, restraining, andcoercing the employees of Mylan in the exercise of the rights guaran-teed in Section 7 of the Act.' Inasmuch as we have found, above,that the activities of Tubb and Snodgrass were not unfair labor prac-tices,within the meaning of the Act, we shall dismiss the complaintas to them.In concluding that the Chamber of Commerce, acting in the inter-est of respondent Mylan, violated the Act, the Trial Examiner reliescn his findings that the Chamber of Commerce is responsible for theantiunion activities of certain of its officers and directors and thatthere was some unlawful connection between its Labor Relations Com-mittee and respondent Mylan in effecting the reinstatement of fourdiscriminatorily discharged employees.Although we suspect thatthe Chamber of Commerce joined with Mylan in fostering the localanti-union campaign against the Union, there is no substantial evi-dence to confirm our suspicion.Thus, in our opinion, the record fails,to establish that the Chamber of Commerce officially sanctioned theactivity of its officers and directors or that there is any other basisfor attributing their acts to the Chamber of Commerce.Moreover, inview of our findings above with respect to the Labor Relations Com-mittee, there is no basis for the Trial Examiner's finding of complicityin connection with the reinstatement of the four employees.On allthe facts, we shall also dismiss the complaint as to the Chamber ofCommerce.THE REMEDYHaving found that respondent Mylan and respondent Wallace en-gaged in certain unfair labor practices, we shall, as recommended bythe Trial Examiner, order the respondents Mylan-Sparta Co., Inc.,and Mylan Manufacturing Co., Inc., as successors to respondent My-lan,7 and respondent Wallace to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies ofthe Act.8 See N.LR. B v Taylor-Colquitt Company,140 F. (2d) 92(C. C. A. 4)VAs set forth in the Intermediate Report,in January 1946 respondent Mylan effecteda reorganization of its business operation without any change in actual ownership or laborrelations control;the employing industry here involved now operates under the name-of Mylan-Sparta Co,Inc. and Mylan Manufacturing Co., Inc.712344-47-vol. 70-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Mylan, by the anti-union statements of its supervisoryemployees, by discharging the seven most prominent advocates ofthe Union as a reprisal for their activities in behalf of the Union, andby utilizing respondentWallace and R. E. Knowles to further itsinterests in destroying the Union, has demonstrated an "attitude ofopposition to the purposes of the Act to protect the rights of the em-ployees generally." 8In view of this attitude, there is a danger thatrespondents Mylan-Sparta Co., Inc., and Mylan Manufacturing Co.,Inc., will in the future engage in conduct proscribed by the Act; andtherefore, to effectuate the deterrent purposes of the Act, it is necessarythat our order be as comprehensive as the threat. Limiting the orderto the particular violations found herein would tend to encouragerespondents Mylan-Sparta Co., Inc., and Mylan Manufacturing Co.,Inc., to find other and more subtle means of achieving their demon-strated purpose of defeating their employees in the exercise of theirright of self-organization for the purpose of collective bargaining.This same reasoning applies with as great force to respondent Wallace.We therefore deem it necessary, in order to effectuate the policies ofthe Act, to order respondents Mylan-Sparta Co., Inc., and MylanManufacturing Co., Inc., and respondent Wallace to cease and desistfrom in any other manner interfering with the rights guaranteed toemployees in Section 7 of the Act._Inasmuch as all seven discriminatorily discharged employees havebeen reinstated to their former positions, we find it unnecessary toorder their reinstatement now.However, we shall order that re-spondents Mylan-Sparta Co., Inc., and Mylan Manufacturing Co., Inc.make these employees whole for losses incurred because of the dis-crimination against them, by payment to each of them, except MaryHardie, of a sum of money equal to the amount which she normallywould have earned from the date of her discriminatory discharge tothe date of her reinstatement, less her net earnings during said period,and by payment to Hardie of a sum of money equal to the amountwhich she would have earned from the date of her discriminatory dis-charge to July 25, 1945, the date she refused to accept respondentMylan's unconditional offer of reinstatement, less her net earningsduring said period.ORDERUpon the entire record in-the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that :A. The respondents Mylan-Sparta Co., Inc. and Mylan Manufac-turing Co., Inc., and their officers, agents, successors, and assignsshall :"May Department Stores v. N. L. R. B.326 U. S. 376. MYI:AN-MANUFACTURING COMPANY5811.Cease and desist from :(a)Discouraging membership-inUnited ConstructionWorkers,U.M. W. A.,or any other labor organization of its employees,by dis-'chargingor refusing to reinstate any of their employees, or by dis-criminating in any other'nianner in regard to their hire or tenure ofemployment,or any term or condition of their employment;(b)Engaging in surveillance of union activities;(c)Using theassistance of R. E.Knowles,respondent M. C. Wal-lace, or any other person or groups of persons, for the purpose ofviolatingthe Act ;-(d) In any othermannerinterfering with; restraining,or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations,to join or assist United Construction.Workers,U. M. W. A., or anyother labor organization.,to bargaincollectively through representatives of their own choosing, and toengage in concerted activities,for the purpose of collective bargainingor other mutual aid or protection,as guaranteed in Section 7 ofthe Act.2. ' Take the following affirmative action,whichthe Board findswilleffectuate the policiesof the Act : ''(a)Make whole Pauline Anderson,CarrieBennett, Della Fletcher,Rebecca Bell,Nola Martin,Ora Burgess,and Mary Hardie for anyloss of pay they-may have suffered by reason oftheirdiscriminatorydischarge,in the manner set forth in our Decision under the Sectionentitled"The Remedy" ;(b) Post for a period of at least 60 consecutive days in conspicuousplaces at their plant in Sparta,Tennessee, copies of the notice to beprepared by respondent Wallace in accordance with the provisionsof the Order directedagainst him ;(c)Post at their'plant in Sparta,Tennessee,copies of the noticeattached hereto and marked"AppendixA."Copies of said notice,to be furnishedby theRegional Director for theTenthRegion, shall,after being duly signed by the representative of respondents Mylan-Sparta Co.,Inc. and Mylan Manufacturing Co., Inc., be posted bysaid respondents immediately upon receipt thereof,and maintainedby themfor sixty- ,(60); consecutivedaysthereafter,in conspicuousplaces, including all places where notices to employees are customarilyposted.by the saidrespondents toinsure that such =notices are not altered, defaced,or covered by anyother material;(d) Notify the Regional Director for the Tenth Region in writing,within ten(10) days from the date of this Order, what steps theyhave taken to comply herewith.- 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The respondent M. C. Wallace, Sparta, Tennessee, and hisagents, successors, and assigns shall:-1.Cease and desist from:(a) In any manner interfering with, restraining, or coercing theemployees of respondents Mylan-Sparta Co:, Inc. and Mylan Manu-facturing Co., Inc., at their Sparta plant in the exercise of the rightto form, join orassistUnited Construction Workers, U. M. W. A.,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining, or othermutualaid or- protection, as guaranteed in Section 7 of the Act.2:Take the following affirmative action, which the Board -findswill effectuate the purposes of the Act :(a)Publish in the local newspaper, the Sparta Expositor, andpost at the Sparta, Tennessee, plant of respondents Mylan-SpartaCo., Inc. and Mylan Manufacturing Co., Inc., copies of the noticeattached hereto, marked "Appendix B." Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall,after being duly signed by respondent Wallace, be posted by re-spondents Mylan-Sparta Co., Inc. and Mylan Manufacturing Co.,Inc., immediatey upon receipt thereof, and maintained by them forsixty (60) consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by respondents Mylan-Sparta Co.,Inc., and Mylan Manufacturing Co., Inc., to insure that said noticesare not altered, defaced, or covered by any other material;(b) Notify the Regional Director for the Tenth Region in writing,within ten' (10) days from the date of this Order, what steps therespondent Wallace has taken to comply herewith.AND ITIS FURTHER ORDEREDthat the complaint be,and it hereby is,dismissed, insofar as it alleges that the respondents Sparta-WhiteCounty Chamber of Commerce, James Richardson Tubb, Jr., andRobert J. Snodgrass engaged in unfair labor practices, within themeaning of the Act.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National ,Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not engage in surveillance of union meetings. MY LAN MANUFACTURING COMPANY583We will make whole the employees named below for any lossof pay suffered as a result of discrimination against them :-Pauline Anderson Rebecca BellMary HardieNola MartinCarrie BennettOra BurgessDella FletcherWe will not in any manner use the assistance of M. C. Wallace,R. E. Knowles, or any other persons or groups of persons forthe purpose of violating the National Labor Relations Act.We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist United ConstructionWorkers, U. M. W. A., or any other labor organization, to bar-gain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargaining or any other mutual aid or protection.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of mem-bership or activity on behalf of any such labor organization.MYLAN-SPARTA CO., INC.,MYLAN-MANUFACTURING,CO.,'INC.Employer.By ---------------------------------------(Representative)(Title)Dated------------------------kThisnotice must remain posted forsixtydays from the date hereofand must not be altered,defaced;or coveredby any othermaterial.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, I hereby notify the employees of Mylan-Sparta Co.,Inc., and Mylan Manufacturing Co., Inc., that :I will not in any manner interfere with, restrain, or coerce em-ployees of Mylan-Sparta Co., Inc., and Mylan Manufacturing Co.,Inc., in the exercise of their right to self-organization, to formlabor organizations, to join or assist United Construction Work-ers,U. M. W. A., or any other labor organization, to bargain col-lectively through representatives of thekr own choosing and to 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDengage in concerted activities for the purpose of collective bar-gaining, or other mutual aid or protection.All employees are freeto become or remain members of this union or any other labororganization.M.'C.WALLACE.Dated------------------------This notice must remain posted for sixty days from the date hereofand must not be altered, defaced or covered by any other material.INTERMEDIATE REPORTMr. Thomas T. Purdom,of Atlanta, Ga., for the Board.Mr. Cecil Sims,of Nashville, Tenn., for the Respondents Mylan, Mylan-Spartaand Mylan Manufacturing Co.Messrs. Malcolm C. Hill, N. S. Camp, S T. Butler,andJ.W. Campof Sparta,Tenn., for Respondents Chamber of Commerce, Wallace, Tubb, and Snodgrass.Mr. 'Luke `Ridenour,of Caryville, Tenn., and'Mr. Silous-H'uddleston,of La-Follette, Tenn., for the Union.STATEMENT OF THE CASEUpon charges duly filed by United Construction Workers, U. M. W. A., hereincalled the Union, the National Labor Relations Board, herein called the Board,by the Regional Director for the TenthRegion,(Atlanta, Georgia), issued itscomplaint dated January 23, 1946, against Charles C. Bassine and ArthurYaspan, General Partners, Beulah Bassine, Aileen Yaspan, L. V. Myles, BeulahBassine, Trusteeand Aileen Yaspan, Trustee, Limited Partners, doing business asMylan Manufacturing Company, a partnership, herein called the respondentMylan, Sparta-White County Chamber of Commerce, herein called the respondentChamber of Commerce, M. C. Wallace, herein called the respondentWallace, Jamesherein called the respondent Snodgrass, and its Amendments to Complaint datedFebruary 7, 1946 adding as parties respondent hereto Mylan-Sparta Co.Inc., acorporation, herein called respondent Mylan-Sparta, and Mylan ManufacturingCo., Inc., a corporation, herein called Mylan Manufacturing Co., alleging that theabovenamed respondents had engaged in and wereengagingin unfair laborpractices affecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the Complaint, Amendments to the Complaint andNotices of Hearing were duly served upon the respondents and the Union.With respect to the unfar labor practices the Complaint and Amendmentsto Complaint allege in substance, (1) that-until on or about January 10, 1946the respondent Mylan engaged in manufacture and sale of men's and boys' shirtsat its plant in Sparta, Tenn., (2) that on or about January 10, 1946 respondentMylan formed two corporations, the respondentMylan-Spartaand therespondentMylan Manufacturing Co., which became the successors of the respondent Mylan,(3) that the respondents Chamber of Commerce, Wallace, Tubb and Snodgrasshave acted-in the interest of the respondent Mylan and that eachsaid respond-ent is an employer within the meaning of Section 2 (2) of the Act (4) that therespondents Mylan, Chamber of Commerce, Wallace, Tubb and Snodgrass fromon or about February 7, 1945, to the date of the complaint vilified, disparagedand expressed disapproval of the Union, interrogated employees of respondent MYLAN MANUFACTURING COMPANY585Mylan regarding the Union, urged, persuaded, threatened and warned employeesof respondent Mylan to refrain from assisting or joining the Union and ,keptunder surveillance the meetings of the Union; (5) that therespondent Mylanon or about the dates set opposite their names discriminatorily discharged andthereafter discriminatorily refused to reinstate its following named employees:Pauline Anderson, Mar. 13, 1945Mary Hardie, Mar. 16, 1945Carrie Bennett, Mar. 16, 1945Della Fletcher, Mar. 16, 1945Rebecca Bell, Mar. 19, 1945Nola Martin, Mar. 19, 1945Ora Burgess, April 12, 1945(6) that by these acts the respondents have interfered with, restrained andcoerced the employees at the Sparta plant in the exercise of the rightsguaranteedin Section 7 of the Act.The respondent Mylan filed an answer dated Jan. 30, 1946 which was adoptedduring the hearing as the answer also of the respondents Mylan-Sparta andMylan Manufacturing Co , denying the commission- of any unfair labor practices.The respondents Chamber of Commerce, Wallace, Tubband Snodgrass filedseparate answers dated Feb. 2, 1946, denying generally in each instance thecommission of unfair labor practices and specifically in each instance that theanswering respondent was an employer within the meaning ofSection 2 (2) ofthe Act, or that it acted in the interest of the respondent Mylan.Pursuant to notice a hearing was held at Sparta, Tennessee,on March 4, 5,6, 7, and 8, 1946, before the undersigned, T. B. Smoot, the Trial Examiner dulydesignated by the Chief Trial Examiner. The Board and respondents wererepresented by counsel and the Union by its representatives.All parties par-ticipated in the hearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bearing on theissues.At the close of the Board's case in chief the respondents Chamber of Com-merce,Wallace, Tubb, and Snodgrass severally moved to dismiss the complainton the ground that there was no evidence that these respondents acted in theinterest of the respondent Mylan and therefore each said respondent was notan employer within the meaning of Section 2 (2) of the Act. These motionswere renewed at the close of the hearing.On each occasion the undersignedreserved ruling.The motions are hereby denied.During thehearing therespondents Chamber of Commerce, Wallace, Tubb and Snodgrass moved tostrike certain portions of the testimony of Silous Huddleston upon which motionruling wasreserved.The motion is hereby denied.At the closeof the hearingcounsel for the Board moved that all pleadings be conformed to theproof inminor particulars.The motion was granted.Following the receipt of all evidence, the parties argued orally before theundersigned.The respondents thereafter filed briefs, and theBoard filed amemorandum statement regarding the discharge of Carrie Bennett.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS Or FACT1.THE BUSINESS OF THE RESPONDENTS, MYLAN, MYLAN-SPARTA AND MYLANMANUFACTURING CO.The respondent Mylan, a partnership, was engaged at Sparta, Tennessee, inthe manufacture, production, sale, and distribution of men's and boys' shirts 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDand, during the war, produced shirts for the Armed Forces.During the year1945, the respondent Mylan caused materials used in the manufacturing of itsproducts of a value in excess of $1,000,000 to be purchased, delivered, and trans-ported in interstate commerce from and through States of the United Statesother than the State of Tennessee to its plant in Sparta, and caused a sub-stantial amount of its finished products of a value in excess of $1,000,000 to bedelivered and transported in interstate commerce to and through States of theUnited States other than the State of Tennessee from its plant in Sparta.In January 1946, the respondents Mylan-Sparta and Mylan ManufacturingCo. were formed as Tennessee corporations and respondent Mylan, a partnership,was terminated with its business sold and transferred to the new corporationrespondents.The stock in the corporation respondents was distributed in thesameproportion and to the same persons as were partners in respondent Mylan.There was no change in managerial personnel nor control. The two respondentcorporations perform together the same functions formerly performed by therespondent partnership alone, i. e., the respondent Mylan Manufacturing Com-pany purchases all the raw materials except a few incidentals and furnishesthem to respondent Mylan-Sparta which manufactures and produces the finishedproducts for distribution and sale by respondent Mylan Manufacturing Company'Charles C. Bassine testified that he and Arthur Yaspan, the two general part-ners in respondent Mylan, had direction, supervision and absolute control of itsoperation and management and that the same situation exists now as to respond-ents Mylan-Sparta and Mylan Manufacturing Co.Respondent Mylan was until January 1946, and respondents Mylan-Sparta andMylan Manufacturing Co. are engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Construction Workers, U. M. W. A., is a labor organization admittingtomembership employees- of the respondents Mylan, Mylan-Sparta, and MylanManufacturing Co.III.THEUNFAIR LABOR PRACTICESA. IntroductionSparta is a town of about 2500 population, located in White County, Ten-nessee, in the Cumberland mountains approximately 100 miles west of Knoxvilleand the same distance east of Nashville In 1929, the White County RealtyCompany was formed and erected a building to house the Welwood Sparta SilkMill.Theretofore no large industrial plant had been located in Sparta.Thebuilding was rented to the operators of the silk mill until early in the 1930'swhen it closed down.The building remained empty for several years until inNovember 1937 an industrial agent for the Nashville, Chattanooga & St. LouisRailroad interested Mr. Charles C. Bassine in the building.He conferred withthe officers of the White County Realty Company and quickly came to terms forthe occupancy of the building under a leasing arrangement providing for thepayment of $125 a month rental and the purchase and installation of $6000worth of machinery by the realty company to be rented and purchased eventu-'N. L. R.,B v Condenser Corporation of America, et at,128 F. (2d) 67 (C. C. A. 3),...where in fact the production and distribution of merchandise is one enterprise,that enterprise as a whole is responsible for compliance with the Labor Relations Act regard-less of thecorporate artangements among the parties themselves." See also Inthe Matterof Salant andSalant,Inc, 66 N. L. R. B. 24. MYLAN MANUFACTURING COMPANY587ally by the lessee.The lessee was the predecessor of the respondent Mylan inthe present case and undertook to operate a shirt factory on the premises.Laterthe terms of the lease were changed to provide for a higher rental and the title-to the machinery passed into the hands of the lessee, who also erected two addi-tional buildings.The White County Realty Company pays all realty taxes onthe building and premises.The plant's success exceeded its expectations, em-ployed instead of 400 employees, some 1000 employees during the war and 800since hostilities ceased.It is by far the largest industry in Sparta, as the twoor three other industrial establishments there each employ less than 100 employees.White County Realty Company has transacted no other business than with theWelwdod Sparta Silk Mill and the respondent Mylan, its predecessor and itssuccessors, respondents Mylan-Sparta and Mylan Manufacturing Company.Therealty company as of January 1945 had 43 stockholders holding from one to 30shares for a total of 301 shares of a par value of $100 a share. RespondentTubb is president of the company and respondent Snodgrass treasurer.Thesetwo men and C. T. Mayberry, a director of the respondent Chamber of Commerce,are the largest individual stockholders but do not control a majority of thestock 2During 1942 an Amalgamated Clothing Workers of America organizer, EdBlair, entered Sparta with the apparent intention of organizing respondent My-lan's employees.His attempt was shortlived.Shortly after his arrival in towna group of 15 to 20 business men conferred with the Mayor of the town andthen went to Mr. Blair's hotel room where he was advised to leave town immedi-atelyHe stated he had no money and was allowed to make one or more longdistance calls for monetary help.When this failed oneof the business menpaid Blair's room rent and he was escorted to the county line. RespondentsWallace, Snodgrass and Tubb and Ed Knowles, who as later shown was the mostoutstanding spokesman in the anti-union element in Sparta, were active in thegroup requesting Mr. Blair's presence elsewhere.Respondent Snodgrass' testi-mony regarding the reasons behind this deprival of a citizen's libertyindicatedclearly these men's interest in keeping respondent Mylan's employees fromorganizinginto a laborunion.He testified:Q What was the purpose of having him [Blair] leave town?A.Well, his activities here weren't welcome.That was the-main reason.Q By whom?A. By the citizens of Sparta.Q.What were his activities?A. I don't know whether he was a union man or not but itwas statedthat he might have been. I don't know as far as that is concerned.Q.Why did you have him leave town?A. Because we felt lie was interfering with our business here.Q In what manner?A. In disturbing the workers in the [Mylan] plant.Q.How was he disturbing them? -A.Well, in trying to organize the union.Respondent Mylan expressed no dissatisfaction with thismanner of handlingone who was attempting to organize its employees.2 Respondent Tubb holds 31 shares, respondent Snodgrass 18 shares and C. T Mayberry22 shares.The First National Bank, of which respondent Snodgrassis treasurer, holds18 shares and Mylan Manufacturing Co. holds 5 shares. Sixty-one sharesare held byestates of deceased persons.The remaining 146 shares are distributedamong 30 towns-people, each holding from 1 to 13 shares. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrior to 1945 there were two business men's associations in White County, theRotary Club and the Civitan Club. In the middle of February 1945 a meetingwas held in the local hotel to organize a Chamber of Commerce, a temporarychairman was appointed and nominating committee and by-laws, committeenamed.On March 2, the organization was completed with the election of offi-cers and adoption of by-laws.This organization is the respondent Chamber ofCommerce herein.B. The Union's attempt to organize and its consequences1.The attempted walk-out preceding the advent of the UnionThe employees in the Mylan plant are in the main paid on a piece-rate scalebased ona certain production quota. In the employees' vernacular, meeting theproduction quota was "making production." In early January 1945 this quotawas lowered so that employees theretofore earning 400 an hour would, by pro-ducing the same amount, receive 50¢ an hour.As 400 an hour was the minimumwage by law those employees who failed to meet the production quota received400 an hour regardless.The lowering of the production quota was not adequatelyexplained to the workers, they being told merely that if they "made production"thereafter they would receive 50¢ an hour instead of 40¢.When in the latterpart of January the first pay checks since the announcement of the change weredistributed, which in the case of many employees did not reflect any increase, aspontaneous walk-out commenced.Estimates as to the number of employeesparticipating varied from 50 to 75.The group never left the factory but wasstopped by Max Feinstein,, plant superintendent, who told everyone to returnto work, that he would get in touch with Charles C. Bassine, manager of theplant,' who, he promised, would straighten the matter out.Bassine was notifiedand came to the plant the next day and spoke to the assembled employees,explaining the wage scale and advising them that actually he had voluntarilygiven them the equivalent of a 25-percent increase in wages.He also statedduring the course of his speech that he personally had money enough to last himfor many years and that he did not have to operate the plant.'\ ,2.The Unioncommencesto organize and the anti-union campaigndevelopsBassine'sspeech did not satisfy some employees who wrote to the United Mine-Workers of America requesting help in organizing the employees of respondentMylan.Nothing further occurred until the 1st, of March whenorganizers of theUnion, in response to the letter, arrived in Sparta and gave 200 or 300 applicationcards to Herman Anderson, an employee, for distribution in the plant' Thecards were distributed to the employees and soon the union drive stimulateddiscussions,,meetings and action in the plant and outside the plant amongemployees, supervisorsand businessmen of the entire community.3Mr Bassine's once was in Nashville,Tennessee.'From testimony of Charles C. Bassine, Nola Martin, Rebacca Bell, Pauline Anderson,and Maud Phillips.Employees remembered expressly these three tenets of Bassine'sspeech, the "voluntary" increase, the fact that he did not have to operate the plant, andthe money he had. Bassine explained on the witness stand that he mentioned his wealthas an illustration in connection with a plea that employees stop absenteeism to the effectthat whether they had money or not they should work hard during these "troublous times"as he did.',They also saw the Sheriff of White County,and told him they planned to organizethe Mylan plant.The Sheriff said he was with them"100 percent."Soon the Sheriff asrelated hereafter was part and parcel of the anti-union drive.His change of attitude,'he later explained to Huddleston,was due to his discovery that the plant would close iforganized. MYLAN MANUFACTURING COMPANY589 'On March 2 the respondent Chamber of Commerce completed its organization;electing Lee Baker, a local insurance agent, president.Among the directorselected were respondent R. V. Snodgrass, cashier of the local bank and secre-tary of the White County Realty Company, C. T. Mayberry, who operated a hard-ware store, R. V. Racely, editor and publisher of the town's weekly and onlynewspaper, the Sparta Expositor, respondent Tubb, owner of a small spokefactory and president of White County Realty Co., respondent Wallace, a localbusinessman, and,Charles C. Bassine, manager of respondent Mylan.A LaborRelations Committee was appointed consisting of respondent Wallace, chairman,and respondent Tubb.The date this committee was appointed is not determin-able from the record as Wallace's and Tubb's memory failed them on this point.R. E. (Ed) Knowles, a former sheriff of White County in which Sparta islocated, and a member of the Chamber of Commerce, worked closely with themen above-named in the events hereinafter recorded although he was not anofficer nor director of the respondent Chamber of Commerce.Soon after the Union started organizing, respondent Wallace and Ed Knowlescontacted Virgie Gentry, an employee of the plant, and endeavored to obtainher services in disorganizing the Union in the factory, requesting her to do any-thing to break up the organization.When she refused they advised her to joinher husband "up North" as they were going to run the union men out of townand get rid of them one way or another. She also was told that all employeeswho joined the Union would be fired.'On March 7 at one o'clock in the afternoon, Herman Anderson received a -note posted on his time card requesting him to see Ed Knowles at the CityHall.He did not check out of the plant and was absent all afternoon withoutcomment from plant officials.At the City Hall, Ed Knowles, Chief of PoliceHobbs and Sheriff Anderson talked with hum, Knowles being chief spokesman.Anderson was told emphatically that the plant with its $50,000 monthly pay-rollwould close if it was organized, that Bassine had plenty of money andwould not have any union. Knowles urged him to work against the Unionand said they would get him another job if he did not like the one he had.Knowles, after discussing the matter in this tenor for an hour or so told Ander-son they wished to see employees Rebecca Bell and Mary Hardie.'Later in the same afternoon Herman Anderson met Mary Hardie and toldher of the meeting with Knowles and the group's desire to meet with her. Re-spondent Snodgrass came by and unlocked the First National Bank and tookMrs. Bell, Herman Anderson and Knowles in there s Snodgrass told Hardiethat the Union would tear up the town and leave the building empty if Bassinemoved out and that Bassine would do so if the Union "came in."He advisedHardie and'Anderson to drop affiliation with the Union and to have no more todo with it.He or Knowles suggested that a committee be formed to deal withthe business men.Hardie complained that she would be fired now and Snod-grass assured her she wouldn't if the Union were dropped.He told her thatcoalmines near Sparta had operated until a union came in and then closed,that the Welwood Silk Mills, predecessor occupant of the building respondentMylan occupied, closed because of a union and that Bassine would also close8 From the credited testimony of Virgie Gentry, undenied except that Wallace deniedsaying the employees joining the Union would be fired.Wallace was far from a frankwitness.He remembered little except when confronted with a statement he gave prior tothe hearing and often retracted portions of itHis denial is not credited.Testimony of Herman Anderson regarding this meeting was undenied."Snodgrass later testified he considered Anderson,Rebecca Bell,and Mary Hardie to bethe leaders of the Union. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDiftheUnion organized the employeesHardie became tearful, inquiringwhether she had violated the law and was told she hadn't. The conferencelasted over an hour and after it concluded Knowles told Anderson they didn'twish to see Rebecca Bell after all as she was "so damn hot about the union " 9The same evening the union organizers Rideneor and Huddleston visited Her-man Anderson at his home 13 miles from Sparta. Anderson spoke to them andthen saw other cars approaching and advised them to move away from his house.Soon Ed Knowles and Sheriff Anderson arrived.Knowles asked Herman Ander-son if he had seen the organizers and Anderson said he had not. Knowles saidthat a business men's meeting was being held in Sparta and invited Anderson toattend.He declined and Knowles then showed him a typewritten list of respond-ent Mylan's,employees10 and asked him to check off the names of the leaders ofthe Union so they could be seen. Anderson refused to do this. Again they urgedhim to attend the meeting in town saying Bassine would be there. After beingfurther importuned to point out the union leaders among to employees, Ander-son, in exasperation, said to tell Bassine to fire him, he didn't care about it andhe would rather be fired than have anyone else fired 11 nKnowles and-the sheriffthen left to return to the meeting in town.Herman Anderson then saw Rideneor and Huddleston and told them of hismeeting with Knowles and advised them to take another road away from hishouse and they left.The next night, March S. Knowles and Chief of Police Hobbs visited Herman.Anderson at his home, again in Knowles' car.Knowles complained that therewere still union cards being signed in the plant.Anderson disclaimed knowledgeof it whereupon Knowles asked him to name the leaders and to stop "fooling"with the Union.Knowles and Hobbs were very expressive about the Union thisevening, Hobbs saying he would seriously injure even his wife if she joined andKnowles saying the organizers had better "get out of White County and stay out."Hobbs, Sparta's chief law enforcement officer, echoed this, saying "if thesons of bitches knowed what was healthy for-them down here they had"better getout and stay out."With these threats they left.10weekly Sparta Expositor, appeared with an "Open Letter" to Mylan employees,occupying two full columns on the front page signed by Robert J. Racely, editorand publisher and a director of the respondent Chamber of Commerce. This letterwas concerned entirely with the Union's attempt to organize the Mylan employeesand after asserting that the closing of the mines and the silk mill had occurredbecause of unions, stated :Events of this meeting are taken from Hardie's and Herman Anderson's creditabletestimony which was not denied by Knowles or Snodgrass.11 In an affidavit made out in front of Board employee Kover prior to the hearing, Knowlessaid this list of employees was given to either him or Chief of Police Hobbs by BillCowden, pay-roll supervisor of respondent Mylan.However, on the witness stand Knowlesdenied this, saying he did not know where he obtained the list. Cowden denied on thewitness stand that he had given out such a list but stated he did not- know how anyonecould get such a list except from the office of the company.The affidavit was received inevidence as contradicting Knowles.The Board employee.Kover did not take the stand.Therefore, although Knowles' testimony is definitely contiadicted on this pointthere isno affirmative evidence that the list was received from the respondent Mylan and it is notso found.IiBassine received this message-but never-fired Anderson.Anderson quit after his wifewas fired onMarch 13.11Events of this meeting are taken from the undisputed testimony of Herman Anderson.18 Events of this meeting again are from the uncontradicted testimony of HermanAnderson. MYLAN MANUFACTURING COMPANY591The writer has heard from various sources that should the Mylan Manu-facturing Company be organized the factory will close immediately follow-ing termination of government contracts, which we understand is in June.What then friends? You know the Mylan Manufacturing Company ownerswill do just what they say.What do you profit if you gain a few pennies aweek then too soon find your factory closed?The front page of this paper was sent by Racely to employees of respondent Mylan.At no time did officials of respondent Mylan repudiate the patent inference thatthey had said the plant would close if organized.3The March 9 meetingsThe next day, March 9, a meeting of certain business men was held withBassine-a-t the home, of respondent Wallace"Present besidesWallace andBassine were respondent Snodgrass, respondent Tubb, Ray Ward, a vice presi-dent of respondent Chamber of Commerce, and Ed Knowles. All six of thesemen testified and all contradicted each other in practically all details, on thepurpose, the discussion which occurred, and the result of the meeting.OnlyKnowles' testimony bears the semblance of a straightforward story and histestimony concerning this meeting is credited.1$Knowles testified that Wallacepointed one that Bassicie told the employees after the attempted walk-out thathe had plenty of money and didn't have to operate the plant and advised himthat he should not have said that to his employeesSomebody at the meeting,probablyWallace,Knowles testified,made the suggestion that business menbe invited to the plant "for the speaking" that afternoon.The inference isclear and the undersigned finds that Bassine acquiesced in the plan to havethe business men come to the plant for his meeting with employees that afternoon.Whether he decided at this time or prior thereto to hold the meeting at theplant is not clear and it is not necessary that it be determined.It is undisputed that Bassine made arrangements for a meeting of employeesthat afternoon at 4 o'clock by ha\ ing plant supervisors notify all the employeesto be in the shipping room for the meeting and by having a rough platform builtfor a speaker's stand.The 5 business men at Wallace's home earlier in theclaywere present at the plant and with them were 50 to 75 other business men.Obviously Wallace, Snodgrass, Knowles, Ward and Tubb had followed the "sug-gestion"made at Wallace's house to invite business men to the plant "for thespeaking" as at no previous time had any business men attended a plant meetingBassine opened the, meeting.His reasons for speaking, he testified, were torefute the rumors that the plant would close down.His actions belied this'"The date of this meeting at Wallace's and the meeting the same afternoon at the plantis in disputeBassine could not testify as to the date of the Wallace meeting but waspositive the meeting at the plant was Friday, March 9. Other witnesses not present at theWallace meeting placed the plant meeting as held on March 13.However it is clear thatthe two meetings were held the same day and-from all the testimony it is clear and theundersigned finds that both meetings occurred on March 9.21The other versions in contradiction to his are not credited.Ward testified he remem-bered nothing about ,what occurred at the meeting.Wallace testified there was no refer-ence to a union and that Bassine had asked the business men to meet with him regardinggrievances that Feinstein, superintendent of the plant had mistreated workers.He was,flatly contradicted by a statement he gave and signed prior to the hearing. Tubb testifiedhe recalled only a discussion of some foreman kicking a:chair from under a lady. Snodgrasstestified there was talk about grievances and corroborates Knowles that Bassine waswarned not to repeat to his employees that he had money. Bassine said he was called tothe meeting by Wallace and that it was only about grievances and that he did not invitebusiness men to the plant to talk to employees but did invite them to the plant to hearhim talk to supervisors. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurpose.His speech as reconstructed by him on thewitness stand was a pleato the workers not towalkoutandhe mentioned their responsibilities to theArmed Services ; he said he had heard rumors of union organization and thatthe employees had a right to join a union or not tojoinbut he coupled thiswith another plea not towalk outduring "these troubloustimes."He testifiedthat he dealt with the rumor that the plant might close by telling the employeesthe plant would never close by any act of his but that the plant might close "ifthe building burns up, if the owners of the buildingrefuse to rent usthe build-ing, and [I] said the plant would close if theywalked outand refused to come in."He then testified . "I closed my statement with an appeal. I duplicate a lot, Irepeat myself a lot in these speeches, for the purpose of emphasis of the impor-tant points. I closed with an appeal that they pledge with me that they wouldcontinue to work and notwalk outthenI saidthank you and good night e'[Italics supplied.] 16Respondent Wallace then commenced speaking.His speechwas openly anti-union.He recited the story about the mines and the silk mill closing becauseof a union and made the statement, without contradiction 'from Bassine or any-one else present, that this plant would also close if the Union organized theemployees.17C. T. Mayberry, a director of the respondent Chamber of Commerce,then spoke, concerning himself mainly with relating the munificence of Bas-sine's gifts to the town.The meeting then adjourned.Bassine waspresentthroughout the meeting but did not speak again.4.Further activitiesIThe next night, March 10, the first formal union meeting was held at RebeccaBell's house, at which time another meeting wasarrangedto be held at the houseof Ora Burgess on Thursday, March 15, at 5: 00 p. in.Meanwhile business men's meetings were occurring.Two or three were heldat the town community building, the Memorial Hall.Only business men at-tended and those who testified were vague and evasive about the discussions atthese meetings.Each witness failed to recall anyone presiding or leading thediscussion, but they all agreed that the meetings were -for the sole purpose ofdiscussing ways and means of opposing the Union and Knowles, Wallace, Tubband Snodgrasswere in attendance at one or more of these meetings.During these same two weeks, Max Feinstein, plant superintendent, was activein opposing the Union in the plant. Forelady Goodwin told employee Carrie -Bennett that "Mr. Feinstein [has] just been up here and asked me if any ofmy bunch is for the Union and I told him I didn't think so and he said 'ifthey hadn't signed that he would see that they worked if he had to call in amilitia.' " 18 (83)Feinstein told Virgie Gentry, another employee, in the pres-ence of Bennett that unions were a grand thing but he had aboss over himjust like he was over them and that "his boss didn't want the Union."Fein-stein told another girl who asked him for a raise "Lady I will give you a 50raise.You are one lady, you never joined a Union and never walked out. Youhave a job here as long as the mill runs." Feinstein told Mary Hardie, whosejob was to supply other girls with work that "if Union comes in you couldn't let.them sit without work."Feinstein asked to look in another employee's pocket-book and had her turn her coat pockets inside out to see if she carried unioncards.He told Virgie Gentry that "when we get the Union in there we could-16 It was disputed whether Bassine dismissed the employees but obviously few left.17On cross examination Wallace admitted making this statement. In its brief respondentDfylan does not mention this all-important statementin its discussionof this incident.11Goodwin did not testify. MYLAN MANUFACTURING COMPANY593turn in the bundles [of work] 2 or 3 times and get by with it if we wanted to.He said that he wouldn't be the boss." 19 Another supervisor, forelady MaudHale, told Pauline Anderson that the ones who started the Union would befired 2°5.The March 15 union meeting and its aftermathOn Thursday, March 15, the scheduled union meeting was held at Ora Burgess'home, Feinstein being advised by an employee that the meeting would be held.Itwas a well-attended meeting, by employees and townspeople who listenedto union organizer Huddleston speak. Thereupon, officers were nominatedand elected.The officers elected were; Herman Anderson, President ; EugeneFloyd, Vice-President ; Herschell Dodson, Sergeant-at-Arms; Rebecca Bell, Sec-retary ; Addie Davis, Treasurer ; and the following committeewomen, Ora Bur-gess, Della Fletcher, Addie Davis and Nola Martin.This meeting was held inthe front yard °of the Burgess home.Right outside the yard many of thebusiness men parked their cars and stood around where they could hear and seeall that was going on in the yard.Among those thus present were Ed Knowlesand Chief of Police Hobbs.After the meeting, as union organizers Huddlestonand Brett left, they were stopped by a person unknown to them, who com-menced questioning them about the Union's program.He was sitting at thewheel of a car and while talking, reached out through the open window of thecar so that a revolver strapped under his left arm could be plainly seen bythe organizers while they talked to himAs the organizers drove away they sawthis armed man point them out to Knowles and Hobbs, who followed themout of town and finally stopped them, arrested them for speeding and orderedthem to drive back to the house of the Justice of the Peace in Sparta. Shortlyafter their arrival at the home of the Justice of the Peace, the business menarrived, some 20 to 25 crowding into the J. P.'s house. Those who testifiedadmitted they had never before attended a trial before a Justice of the Peace.The trial itself lasted but a minute as Knowles merely instructed the J. P.to fine the men $5 and costs, which was immediately done. Then Knowles ad-vised the somewhat nervous organizers that the group of men was not a "mob"but merely a business men's group and asked their, what they could offer thebusiness men.When Brett said that he had nothing to offer the business men,Knowles turned to the "group" and said "What the hell are we waiting for?"Brett then spoke up and said "What do you mean? Do you want us to leave?"Knowles answered "Yes, get the hell out."One of the organizers turned to theChief of Police and asked for protection.Knowles interrupted, saying that theywould be protected, that he would follow them out of the county. This pro-cedure was followed, with Knowles and the Chief of Police in one of the twoor three cars escorting the two organizers to the White County boundary 21There was no further attempt made to organize the plant's employees, allunion organization and activities ending that night., However, the union leadersin the plant had become known for certain. The Sparta Expositor appearedthe following morning with a banner headline that "UNION IS ORGANIZED.11From credited testimony of Carrie Bennett, Virgie Gentry, Myrtle Bussell, Mary Hardie,and Nola Martin.Feinstein denied all these statements.He was an evasive,unreliablewitness who from his demeanor on the stand and all his testimony was obviously trying toplease respondent Mylan and justify his innocence as to any occurrence for which he mightbe blamed.His denials are not credited20 Credited testimony of Pauline Anderson.Forelady Hale did not testify.21The arrest,trialand events following are from the uncontradicted testimony ofHuddieston 594DECISIONS OF NATIONALLABOR RELATIONS BOARDOFFICERS ELECTED " The first paragraph of the two-column story writtenby Racely, stated that a meeting was held at Ora Burgess' house and it listedthe officers and committeewomen elected.Racely closed his article as follows :Itwas restated this week that should the factory be organized it willdefinitely be closed at the termination of the present government schedules.There is one decent thing to do.Why don't you do it? 22This edition of the newspaper appeared Friday morning, March 16. Prior tothe Burgess meeting the union leaders in the plant had not actually beenknown as Herman Anderson had refused to point them out on Knowles' listof employees.Now, on March 16, since the election of officers in the presenceof Knowles and many others they were known and their names were publishedprominently by" the newspaper.This day Mary Hardie, Carrie Bennett, andDella Fletcher, all prominent in the Union and all named in Racely's articlein the paper as officers of the Union, were discharged by respondent Mylan.Saturday, March 17, the plant worked only a few employees. ^ Rebecca Bell,also elected committeewoman to the Union and so reported in the local news-paper, did not work on Saturday but when she came to work Monday she washanded her separation notice dated Saturday, March 17, and on the same dayNola Martin, also a committeewoman, was discharged.Eugene Floyd, who waselected to office in the Union at the Burgess meeting, immediately upon seeinghis name in the paper contacted his foreman and told him that it was all amistake and that his name should be, marked off the union list, and AddieDavis, elected Treasurer of the Union and committeewoman, recanted toSuperintendentFeinstein."They were not discharged.HerschellDodson,elected Sergeant-at-Arms, was laid off.2dHerman Anderson, president of theUnion, who had theretofore asked that he. be fired and whose wife was the firstunion employee discharged, quit his employment on April 10 as he did not feelthat with his wife not working he could afford to drive alone the 26 miles aday from his home to work. Ora Burgess, at whose home the last union meet-ing was held, was not discharged immediately but shortly after the meetingshe requested time off to go to Nashville with her brother, and was given per-mission.Upon her return she saw Robert Frazier who stated that Feinsteinhad told the pay-roll supervisor, William Cowden, to discharge her but Frazierstated that he would not do so as she had- advised him she was going to Nash-ville and she was allowed to return to work, but on-April 11 she went home for ahalf day and when she returned the following day her separation slip washanded her.By this time, all union organization had disappeared.All ofthose elected to office who had not repudiated the Union to respondent blyl'anwere out of employment. The union organizers had been forced to leave townand the organizing campaign was over.6.The Labor Relations Committee-The Chamber of Commerce had set up a Labor Relations Committee sometime'theretofore with respondents Wallace and Tubb as the members thereof, for thepurpose, as testified by Wallace, of serving as a medium between the public and'labor "of any organization," particularly if labor troubles occurred, and to serveas a link between employees and the employer and to encourage employees to22Again respondent Mylan made no effort to repudiate the Inference-in Racely's 'paperthat it was the authority for the statement that the plant would close if organized.23 Credited testimony of Maude Phillips.24Dodson-was,nbt alleged to have been laid off discriminatorily. MYLAN MANUFACTURING COMPANY595bring their problems 'to the .committee so it could straighten themout 2eInJun' 1945 Nola Martin and Della Fletcher saw Lee Baker, president of theChamber of Commerce, and the Labor Relations Committee, Tubb and Wallace,about getting their jobs back at the Mylan plant, and this was arranged,Fletcher being reinstated June 5 and Martin on June 10, 1945.26Mary Hardie and Rebecca Bell heard about Fletcher and Martinbeing reem-ployed through the offices of the,Labor Relations Committee and decided to proceedthrough the same channels to obtain reinstatement.They sawPresident Bakerof,the Chamber of Commerce, advising him that they had been fired because ofthe Union and that they would "be finished with it" if he would help them get,their jobs backBakersaid that they "had a right to repent" and sent them- tosee the Labor Relations committeemen Wallace and TubbThey attempted to seeTubb, who was out of town, and then conferred with Wallace, advisinghim alsothat theyhad been firedbecause of the Union and would have no more to do withit if he would have them reemployed, and advised him that'they had heard aboutFletcherand Martin's reinstatement.Wallace lectured them on the evils ofunionism,even taking pencil and paper 4 and figuring, according to the hours theyhad lost, that the Union had cost them each over $400.He queried them aboutwhat they would do if a union came in again and they assured him they wouldbe against it.He then said he would see Mr Bassine and warned them therewould never lie a union in this plant, that "guns w8uld be used if necessary."'Wallace told them to come back the following Monday. 13e11 did so and Wallacesaid he had not been able to see Bassine, who was out of town, and for them toreturn to him on the following Monday. Bell,at that time called Wallace onthe phope and he said he still had not been able to see Bassine. About an hourlater,Bell was notified that_there was a message for her to call Wallace.- Ontelephoning him Wallace told her to get in touch with Hardie and for them to"go to the factory that afternoon at 3 o'clock." This was done and Feinstein wasseen at that time, who told them he was sorry they had been fired like they hadbeen"but that lie was employed there just like we were." Feinstein expressed'surprisewhen they said they had seen Wallace and asked them' why they had seenhimz:They did not answer, as Bell testified, because they didn't want to bringthe Union up at that time. Bell was reemployed July 25, 1945 at her former job.Hardie was told that her job had hepn filled but that she would be given a betterjob which- she eventually turned downI25Wallace, when he first took the witness stand, denied that he waschairman of,theLabor Relatibns Committee of the Chamber of Commerce, but on being confronted withhis written statement given priorto the hearing, admittedhis positionon the committeeand its purpose.o26Tubb testified he contacted Bassine about obtaining their reinstatement.The girlstestifiedthat when they reportedto Feinsteinthey toldhim they supposedhe knew howthey felt as theyhad been to Baker,Wallace andTubb, and-that Feinsteinsaid "yea theyhad,told him."Bassine denied he had talkedto Tubb aboutthis and Feinstein deniedmaking the statement to the girls.Tubb did notmake the admission until he-had beenconfrontedwith a statement he gave prior to the hearing.From the demeanor of thewitnesses on the standand all theirtestimony the undersigned credits Tubb's, Martin'sand Fletcher's versionof this incidentand does not credit Bassine'sand Feinstein's denial,and finds that the reinstatements were effected at the instanceof the .Labor RelationsCommittee.24Wallace,Feinstein and Bassine denied seeing each other about Bell's and Hardie'sreemploymentbutWallace did not denythe remainder of Bell's and Hardie's testimonyon this point.From all the testimonyand particularlythe reasonsWallace gaveBell andHardie fornot getting quicker action,the inference is clear thatWallace did contact plantofficialsand obtain their reemploymenton the conditions set forth by him and it is sofopnd, and it is equally plain ,that Feinstein's "surprise"was simulated.712344-47-vol. 70-39 59QDECISIONSOF NATIONALLABOR RELATIONS BOARDC. Conclusions as to the various respondents'responsibilityfor the anti-uniondrive-o1.Respondent MylanAll the respondents contend that the evidence establishes no connection -betweenrespondentMylan and the anti-union drive in Sparta on the theory that the con-duct of thebusinessinterest.This contention ignores the respondent Mylan's ratification through'silence of the lynch-law tactics of the businessmen's groupin forcing the union-organizerto leave town in 1942, which set the pattern for the samehappening in1945.It ignores the fact that the hitherto parallel lines of conduct of the businessmen and respondent Mylan joined in the 1945 campaign at the meeting at re-'spondentWallace's home on March 9 Itignoresalso the known hostility of re- .spondent Mylan to union 'Organization," and the dominant economic position ofthe Mylan plant in the'life of the. town which made business men and city andcounty law enforcement officers extremely responsive to the slightest suggestion'that the plant might close.Only. a hint to this effect was heeded to enlist theaid of thebusinessmen in achieving respondent Mylan's desire to'rid itself of'the Union..During the week March 1-to March 8, rumors flew fastand furious in Spartathat the Mylan plant would'olose,if it were organized.A word from the manage.-ment that this was not true would have scotched the',runiorsSuch word wasnot given. Instead, the day after the weekly newspaper 'carried a categoricalstatement that the owners would close the Mylan plant if it wereorganized,Bassine met with five officers of the Chamber of Commerce, and Ed Knowles andarrangedfor the meeting at the plant tliiatsameafternoonThere -in front of allhis employees, who were forced to attend, and 50 to 75businessmen who attendedvoluntarily, Bassine had the perfect forum to allay all rumors that he would closethe plant if the union organized it.Every leader in the anti-union campaign waspresent'including the editor of the local paper.In fact, Bassinetestified that thepurpose of the meeting was to halt these rumors. But in his own. speech as sum-marized by him on the witness stand, it is apparent that by stressingtime and timeagain his plea that a walk-out not occur, by his affirmativelylisting situationswhich would cause him to close, naming besides a walk-out only fire and a refusalby the business men to rent the building to him, and by his final appeal'for the'employees to pledge not to walk out, Bassine caused his listeners to infer thatunionorganization was the only danger to the plant's continued operation "This speechalone could not fail to give officialauthentication to the rumors thatthe plant would close and give authority to the assertion in the localnewspaperto this effect.But Bassine did not stop at this point ; he permitted respondentWallace to tell the assemblage of employees and business men in unequivocallanguage that the plant would close if the Union continued-organizing.30Nowthe'" Snodgrass,Mayberry,and Tubb all testified they knew Bassine, was opposed to theUnion.-29Two foremen of respondent Mylan, W Payne and N L Bromme, testified that all theyremembered of the speeches that day was that they were to keep the Union from organizingso the plant wouldn't close.$0Wallace in a signed statement given to a Board employee prior to the hearing saidBassine told him about the Union organizing his employees and that if organization con-tinued he might not be able to continue operating.On the witness stand Wallace denied'this occurrenceThe written statement was admitted in evidence as contradicting Wallace'stestimony.However, the Board employee who took the statement did not testify. There-fore,althoughWallace's testimony is definitely contradicted,there is'no affirmative evi=dente that Bassine made these statements to Wallace and it is not so found. 1VIYLANMANUFACTURING COMPANY1597business men and employees had positive word that the plant would close if itwere organized by the Union.Subsequent developments proceeded naturally from'this premiseThe business men, actuated by the fear of losing the plant's pay -roll ;knowing that"mob" action in 1942 had not been\objected to by Bassine, logically!and to them reasonably,thought that again organization-could be stopped by re--smoving what they considered the cause,the organizers.The anti-union campaigndirected to the employees intensified and culminated after the open union meetingin the Burgess yard in "deporting"the union organizers from the county. Therespondent Mylan directly condoned and approved the actions of the business men,as narrated heretofore occurring prior to March 9, and inspired the further anti-union activities of the same persons occurring thereafter,and nothing in the,evidence negated its complete responsibility therefor.3' 3tNor did respondent Mylan halt its ranking supervisor in Sparta,Feinstein,°nor Forelady Hale, in their anti-union activitiesan the plant itself.Feinsteinthroughout the Union campaign interested himself in Union membership andmade numerous statements disparaging the Union and its members, searched onemember for Union cards and gave another employee a raise because he thoughtshe had refrained from joining the Union,while Hale advised Pauline Andersonthe Union leaderswould befired.This condnctowas never disavowed by Bassinealthough lie testified he told his supervisory staff to refrain from interference inunion affairs.Such instructions,never conveyed to the employees as a body,cannot absolve respondent Mylan of responsibility for these anti-moon statementsand actionsR. E. (Ed)'Knowles was not nameda partyiespoudeiinor was lie'an ofliceinor a directorof respondentChamber ofCommerce.although he 'was a memberthereof, yethe wasin the forefront of the anti-union campaign,always in col-laboration with city and county officials.or with the,directors of respondentChamber of Commerce,respondents Snodgrass,Tubb and.Wallace or Mylan,speaking iri the company of one or all of them at, one time or other during the2 weeks which marked the beginning and end of union organization in the Mylanplant.He,withWallace, warned and threatened Virgie Gentry;with the Chiefof Police and Sheriff importuned Herman Anderson;with Snodgrass urged Hardieto fight the Union ; with representatives of all respondents at Wallace's home ;at the Mylan plant when Bassine, Mayberry and Wallace spoke ; with Chief ofPolice Hobbs kept under surveillance the March 15 union meeting at Ora Burgess'home when the employees elected union officers;and at the home of the Justiceof the Peace when he determined the fine to be levied on the organizers; and inthe forefront of-the"group"which forced the latter to leave town.RespondentMylan, through Bassine, sponsored and adopted the anti-union campaign byauthenticating the rumor that the plant would close if organized ; it cannot nowdisclaim responsibility for Knowles'open and notorious part therein.The un-dersigned finds that Knowles was acting in the interest, of- respondent Mylan atall times herein mentioned and this respondent is responsible for Knowles'activities.Bassine testified that several weeks later he spoke at a Civitan Club meeting and alsoa Rotary Club meeting wherein he stated the plant would not close if organizedNo oneelse testified as to thisThis is immaterial, the union campaign had been smashed bythat timeHe admittedly did not say so during the course of the union campaign nor didhe deny the statements made in the Expositor nor ask that correction be made22NL. R B. v. Elkland Leather Co.,114 F. (2d) 221 (C C A 3) , in theMatter ofMani Ale Jenckes Corporation,30 N L 'R. B. 382;N L. R B v Northwestern Mutual FireAssociation, 142 F (2d) 866 (C C A 9), cert den 323 U S 726; in theMatter of Brown.Sloe Co, Inc; 1 NL R. B 80331 In theMatter of Bird Machine Conwamy,65 N L RtiB 311 0598 , DECISIONS OF NATIONAL LABOR RELATIONS BOARD,As heretofore found,, respondent Mylan, on the instigation of the Labor Rela-tions Committee of the Chamber of Commerce, offered reemployment to four ofitsdischarged employees.Thisde factorecognition of this committee sanc-tioned its objectives and respondent Mylan by thus bestowing authority on itbecame liable for its activities. -, ,The undersigned finds that by the above-described anti-union activities, includ-ing among others, the.adoption and approval of the anti-union campaign carriedon by the local business men, through- the Wallace meeting where preparationswere made for the plant meeting March 9, and the plant meeting, where therumors of the plant closing if organized were confirmed, the ratification throughsilence of Racely's written 'statements about the plant closing if, organized,the surveillance by Knowles of the March 15 union meeting where the leadersof the Union became known through the election of officers, and by the subsequent"mob" action of the business men's group at the home of the Justice of the0Peace, patterned on the 1942 episode, by Feinstein's and Hale's statements andconduct in the plant, 'by Knowles' activity and conduct shown above, by dealingwith the Labor Relations Committee as a grievance committee, the respondentMylan has interfered with, restrained, and cberced its employees in the ,exercise-of the rights guaranteed in-Section 7 of-the Act. -2.Respondent Chamber of Commerce.Respondent Chamber of Commerce was organized tentatively before the union-drive in Sparta commenced and completed, its organization the day after theUnion openly began organizing in thee Mylan plant.There is no proof that thisrespondent was organized for 'the purpose, of-combatting the union drive.Min-utes were not kept of its meetings and there is no evidence of its instructing itsofficers, directors or members to participate in the anti-union campaign.How-ever, prominently featured on the front page of the same edition of the SpartaExpositor which carried Editor Racely's "open letter" to Mylan employees wasa story setting forth the names of the officers-and directors of the Chamber ofCommerce which included Baker, Mayberry, Snodgrass, Wallace, Racely and 'Tubb, who were the spearhead of the campaign to rid Sparta of'the Union.Bas-sine, the sponsor, adopter and'beneficiary of their campaign, was also namedon, the Board of Directors. 'To say these men were acting in their -individualcapacity and not as officers of this, respondent is to indulge in a technical dichot-_omy totally without a -basis in reality.Had a single spokesman for this re-spondent, during the union drive, denied that these men were acting in theirofficial capacity there might be some foundation for upholding this respondent'scontention that it as an organization was not involved, but no such spokes-man appeared and the employees of respondent Mylan could only knowthat these men, known to them as newly elected officers of the newly formedChamber of Commerce,' were in the forefront combatting the Union's attemptto organize among them. It could only- be assumed that these officers werebacked, by the power engendered by the banding together of 145 business meninto the Chamber of Commerce.With all the evidence' of these officers' participation in the anti-union cam-paign and with the appointment of a Labor Relations Committee, which func-tioned as a grievance committee dealing with respondent Mylan in obtainingreemployment of discharged employees ; some upon their promise to refrain from'The, front page of the edition of the Sparta Expositor carrying the story of the Cham-ber of Commerce formation and election of officers and the "Open Letter to Mylan Em-ployees" was mailed to respondent Mylan's employees'by Editor Racely.0 MYLAN MANUFACTURING COMPANY599union activities, the undersigned is compelled to infer and therefore finds thatthe Chamber of Commerce through its officers and directors was acting in theinterest of the employer within the meaning of Section 2 (2) of the Act, it beingonly "reasonable to hold that the interpretation of the Act makes one who aidsthe immediate employer in contravening the statute an employer also.";The undersigned finds that by the anti-union activities of its officers and direc-tors, heretofore described, including among others, participation in the impor-tuning of Virgie Gentry, Herman Anderson and Mary Hardie to repudiate andoppose the Union, participation in the meetings at Wallace's home, 'and at theplant on March 9, in the meeting at the home of the Justice of the Peace wherethe union organizers were compelled to leave town, and by the activities of itsLabor Relations Committee, the respondent Chamber of Commerce has interferedwith, restrained and coerced the employees of respondent Mylan in the exercise ofthe rights guaranteed in Section 7 of the Act.3.The individual respondentsRespondentsWallace, Tubb and Snodgrass were directors of the Chamberof Commerce and Tubb and Snodgrass were officers of the White County RealtyCo, lessor of the premises occupied by respondent Mylan.Whether these re-spondents were acting in their own interest, the interest of the Chamber of Com-merce, the White County Realty Co., or other persons ororganizations is imma-terial inasmuch as they were simultaneously acting throughout in the interest ofrespondent Myl'an and in concert with that employer in violating the Act.Theundersigned finds that in so aiding and abetting respondent Mylan inits unlawfulactivities each of these three respondents became an employer within themeaningof Section 2 (2) of the Act and interfered with, restrained and coerced respond-ent Mylan's employees in the exercise of the rights guaranteedin Section 7 of theAct.D. Individual discharges.Six of the most" prominent union protagonists and officials were dischargedalmost immediately following their election to office in the Union.One employeewas discharged shortly prior to the election. It is impossible to consider thedischarge of these seven persons as if in a vacuum completely apart from theactivities of the business men and'plant officials.All the evidence, includingthe coincidence of six of the discharges occurring as the coupe de grace of theUnion's effort to organize the Mylan plant, and the defenses set forth by re-spondent Mylan must be considered in determining the motivating factor for eachdischarge.1.Pauline AndersonPauline Anderson had worked in the plant prior to 1945 as a pocket stitcherin the stitching department and as a sleeve staclier in the cutting department.January 23, 1945, she was rehired and placed .trimming shirts. She only re-mained on this operation until January 30 when she was transferred to trim-ming sleeve facings."There is ample proof that Anderson's husband, Herman,36N L R B. v. Taylor-Colguitt Company,at al.,140 F (2d) 92(C C A 4) ;ConsumersLumber &Veneer Company,63 N. L R. B 17.seRespondentMylan proved at the hearing that Mrs. Anderson did not "make produc-tion" on the shirt trimming operation and averred her transfer was for that reason.How-ever she had notworked for sometimeand hadn't before ,Norked on that operation and shewas not toldof any reasonfor her transfer nor was her work criticized.Many othersalso failed to "make production"on this operation.The sleeve facing operation was anemergency one createdby errors in the cuttingroom which required that someone be puton that work.The inference is plain thatthe transferwas not because she failed tomake production but due to the necessity of someone clipping sleeve facings and it is sofound. i600DECISIONSOF NATIONALLABOR RELATIONS BOARDwas the leading proponent of the Union, most active in its organization, and thatin disgust at the continued pressure to quit such activities he requested dischargeand that this message was received by Bassine.Pauline Anderson herselfdistributed union application cards in the plant and obtained signatures theretoand on March 7, the day her husband was called out of the plant to be importunedby Ed Knowles and city officials, she was told by her forelady that the ones whostarted the Union would be discharged 87-Respondent Mylan averred in its answer 3R that Anderson "was employed as asleeve facing trimmer and that her employment was.terminated because therewas no work available of the type in which she was experienced." Respondentwholly failed to sustain these allegations, proving in fact that she was not hiredas a sleeve facing trimmer and offering no proof that there was no work avail-able in which she was experienced. It was shown that 76 employees were hiredinMarch 1945 and respondents' officials admitted their manpower needs weregreat during this period and that many of the persons hired were totally inexpe-rienced ' The only proof offered by respondent as to the termination of PaulineAnderson was that the errors in the cutting room which resulted in the neces-sity of an employee cutting sleeve facings were'corrected and that this work ranout March 13 and respondent averred that caused her lay-off. This is not logicalin view of Anderson's experience, respondent's manpower needs and their re-liance on wholly inexperienced employees.Therefore the real reason for An-derson's termination must be sought elsewhere.Her and her husband's out-standing work on behalf of the Union remains the only rational basis for herdischarge and the undersigned finds that Pauline Anderson was discharged be-cause of their activities on behalf of the Union.2.Carrie BennettCarrie Bennett worked for respondent Mylan from sometime in 1941 untilOctober 1942, and returned to their employment February 13, 1945, as a shirttrimmer, and worked until her discharge on March 16, 1945She joined theUnion the day Bassine, Wallace and Mayberry spoke in the plant and was ad-vised the same day by her forelady that Feinstein had just been to see her aboutwhether her group of employees were in the Union. She was with Virgie Gentrywhen the latter was told by Feinstein that Bassine did not want the Union inthe plant.She obtained signatures to application cards and attended theMarch 15 Burgess meeting where she became a charter member of the Union,being one of seven persons listed on the, charter' She worked the day after themeeting at Burgess' but the following morning, Saturday, her card was not inplace and William Cowden, pay-roll supervisor, told her that Feinstein said herproduction was too low. She protested and asked Feinstein to compare herrecord with others in the department, which he refused to do.Respondent's'answer averred that although she was a "throughly experienced employee" she,"failed to make the volume of production of which she was easily capable" andfor that reason was discharged.No one complained to her of her failure tomake production "of which she was easily capable" and in her department theproduction levels were set too high for the majority of the workers and Bennettactually produced more than the majority of the workers on the same operation.Thus respondent is contending that with the majority failing to make production37 Credible testimony of Pauline Anderson.Her foreladydid not testify.58 Respondent Mylan's answer was adopted by respondentsMylan-Spartaand MylanManufacturing Co.'39Testimony of Cowden, pay-roll supervisor for respondent Mylan40However, Bennett's name wao not carried in the Sparta Expositor MYLAN MANUFACTURING ' COMPANY601in this department,and with its necessity to ' use totally inexperienced 'em-ployees, Bennett alone was discharged for failing to make production"of whichshe was easily capable" with the dischargeoccurringa day after the unionmeeting,which attracted the attention of all the townspeople,and at whichshe had been named a charter member. It is evident that the failure to, makeproduction"of which she was easily capable" was but the pretext used by re-spondent or rid itself of-this union leader and the undersigned finds that CarrieBennett was discharged because of her union activities.3Della FletcherDella Fletcherwas employedFebruary 4, 1939, and worked until her dis-chargeMarch'16,1945.Shortly after the attempted-walk-out in January1945,Feinstein berated her for participating in it. She protested that shehadn't been involved and was substantiated by her forelady,whereupon Fein-stein patted her upon the shoulder and told her to go back to work. Shejoined the Union March 6 and shortly thereafter while some persons weresigning union cards in the washroom,Feinstein accused her of repeatedlygoing to the washroom and also criticized her because employees stopped ather machine and talked to her. She attended the Burgess meeting and wasnamed a committeewoman and her name was carried in the Sparta Expositoras such the next clay,Friday, March 16, when she was laid off.The respond-entMylan averred in its answer that her lay-offw ,as a temporary lay-offcaused by lack of work on her particular operation, that of hemming pockets.However,itwas admitted that another person was placed on this operationwhen Fletcher was laid off and that Fletcher had been regularly on thatoperation for a long time. Feinstein belied respondent Mylan's answer bytestifying that Fletcher had not been laid off but had quit, and no othertestimony was offered by respondent.The undersigned does not credit Fein-stein's testimony°'and from all the evidence it is clear that Fletcher was dis-charged and with respondent offering no reason for her discharge and ampleproof being shown that she was active in the Union and of respondent's biasagainst the Union, the undersigned finds that Della Fletcher was dischargedbecause of her membership in and activities on behalf of the Union.She was,reemployed June 5, 1945,through the offices of the Labor Relations Committeeof respondent Chamber of Commerce as related heretofore but was forced, tolay off after working only a half day due to illness and has since then beenunable to work because of her health.4.Mary HardieMary Hardie worked as floorlady, a non-supervisory position, from 1942 untilher discharge on March 16, 1945" She participated in the attempted/walk-outin the latter part of January and thereafter became very active in the Union.Respondent Snodgrass testified that he considered her one of the three unionleaders, and' she was urged by Snodgrass and Ed Knowles at the meeting inthe First Natidnal Bank to drop the Union and help break it up as heretoforerelated.At the l union meeting held at Mrs. Burgess' home, Hardie was nom-inated for every office and declined all of them, but was named a ^ commit-teewoman and her name was carried in the Sparta Expositor the next 'day,March 16. On March 16, Supervisor Honig and Superintendent Feinstein0" See footnote 19, regarding Feinstein's credibility.''Respondent Mylan's answer alleged Hardie to have been discharged March 15 but itwas stipulated at the hearing that March 16 was the correct date of the discharge. 6602DECISIONS OF NATIONAL LABOR RELATIONS BOARDwatched Hardie all day-so much so that another employee accosted Hardieand asked why she was being watched so closely. At the end of the day hertime card was not in its accustomed place and she was told to see the pay-rollsupervisor,who advised her that "Mr.Feinsteinsays he can't use you anylonger."Her separation slip stated that she was discharged because herwork was unsatisfactory.No one had complained abouf her work and noexplanation was given her.Respondent Mylan averred in its answer that Hardie was discharged "dueto her constant and recurring inattention to her duties and interference withthe production of other employees, based upon complaints made by such otheremployees."There was no testimony that other employees complained aboutMrs Hardie and no'evidence offered that she interfered with the productionof other employees. , In fact, Feinstein testified vaguely that she had gone tothe washroom too often and that he discharged her for that reasonRespond-ent Mylan needed employees at this time and there is no showing that Hardieinher 3 years of employment was- not a completely satisfactory employeeexcept Feinstein's vague statement about Hardie's trip to the washroom.Feinstein's testimony is not credited and from all of the testimony the inferenceis clear and the undersigned finds that Mary Hardie was discharged becauseof her membership in and.activities on behalf of the Union.As related heretofore, Mrs. Hardie was offered reemployment on July 25, 1945,after she cleared through the respondent Chamber of Commerce's Labor RelationsCommittee.The reemployment offered was not to her former job but was toa position at least its equivalent, monetarily, and certainly was not a lesserposition.She admitted`on cross-examination that she had no intention of takingany position' offered her when she went through the Chamber of Commercechannels with Rebecca Bell saying that she was merely attempting to help Bellobtain reemployment.When Hardie was told to report to work by Feinsteinshe reported and told him that she had canning to do and could not report untilsome time later.She admitted this-to be false, that at that time she intendednot to return, her reason being that she did not want to return under the propiseshe had made respondent Wallace to refrain from any union activities in thefuture.The undersigned has found that the Labor Relations Committee of theChamber of Commerce did obtain the reemployment of Bell and the offer toHardie upon their promise not to engage in union activities and it is plain that-this committee was acting in the interest of respondent Mylan in so-obtainingthese offers of reemployment, and that respondent Mylan was thus, in effect,offeringreemployment on the basis set forth by respondent Chamber of Com-merce.It is clear that the offer of reemployment to Hardie under such termsis not, in law, an unconditional offer of reinstatement and the undersigned sofinds and Hardie's deception during her conferences with the Chamber of Com-merce and respondent Mylan, while certainly not commendable, does not makethe offer legal.5.Rebecca BellRebecca Bell commenced working for respondent Mylan in' October 1942 andworked until her discharge March 17, 1945.The operation she performed wasthat of stitching collars.She was one of the first to sign a union membershipapptication and the first union meeting was held at her hone. Bell attendedthe union meeting at the Burgess house and was elected Secretary of the Union,and her name was so carried in the Sparta Expositor the next day.The day fol-lowing- this union, meeting and the day the newspaper appeared, Feinsteinwatched Bell's work closely but did not say anything to her.On Saturday,'shed MYLAN MANUFACTURING COMPANY603did not work and on Monday, her card was out of the rack and Supervisor Honigtold her that he didn't have a card for her because she had stayed out Saturdayand that therefore she was-discharged and her separation notice dated Saturday,March 17, was handed to her. It is not denied that she had actually been dis-charged on that day. She testified that she had not been requested to work thatSaturday.Respondent Mylan's answer averred that she had been dischargedbecause she failed to report to work on Saturday without reason.Bell testifiedthat many times before she had stayed out on Saturday when 10 or 11 had beentold to come in and only 2 would show up and that no one was disciplined. OwenKinnard, an assistant to Mr. Feinstein, testified that in regard to work on Satur-days, Feinstein would give him the names of those to work and he wouldnotify the employees namedHe testified "I have told lots to come in onSaturday and they have failed to come in," and "we don't fire them fornot coming in on Saturday even when they have been told and wilfully stay out."Walter Payne, a supervisor, testified that Honig or Robert Frazier, another assis-tant of Mr. Feinstein, would advise him the employees wanted on any particularSaturday and he would tell the employees and that sometimes as high as 50 per-cent would fail to appear and no one would be disciplined.Nannie Lee Bromme,a supervisor in one department, testified that she had often advised employees tocome in on Saturday who failed to do so, and that no one was ever disciplined forthis:The evidence is overwhelming and the undersigned finds that whether ornot Rebecca Bell was told to report to work Saturday, March 17, her absence. fromwork on that day was not the reason for her discharge but was merely a pre-text seized upon by respondent Mylan to rid itself of this active union proponentand official.The undersigned finds that Rebecca Bell was discharged because ofher membership in and activities on behalf of the Union.Bell was reemployedJuly 25, 1945, after clearance through the Labor Relations Committee of theChamber of Commerce upon her promise not to engage again in union activities.6.Nola Martin'Nola Martin was employed by respondent Mylan from December 1937 untilMarch 19, 1945, when she was discharged.Martin was one of the, oldest em-ployees of respondent Mylan in point of service and has performed many opera-to join the Union and obtained signatures to union application cards. Sheattended the first union meeting at the Bell home and shortly thereafter whileat work saw two girls who worked in Feinstein's office watching her as she wasabout to hand union application cards to two workers so she told the two em-ployees who had asked for the cards to follow her into the washroom. This wasdone and the two girls from Feinstein's office also came in the washroom andsaw Martin take the cards out of her pocketbook.Later that day Feinstein toldher she was fired because she was bothering his people and demanded to lookinto her pocketbook.She told him she didn't have her pocketbook with her andhe demanded that she turn open her coat pockets, which she did, and which werefound to be empty.Feinstein then told her that she was'not discharged and shecontinuedworking.'aShe attended the union meeting at Ora Burgess' house andwas elected a Committeewoman and her name was so carried in the-Sparta Ex-positor tLe next day, Friday, March 16. She worked Friday the 16th and on"The inference is plain and the undersigned finds that Feinstein's office held told himMartin had union application cards in her pocketbook and, that he was looking for them.Actually by that timeshe was hiding the cardsin thebosom of her dress.Feinstein'sdenial that this'conduct occurred is not credited for reasons set forth heretofore.Martin'stestimony was straightforward and is credited.- 604VDECISIONS OF NATIONAL LABOR RELATIONS BOARDMonday:the, 19th until 3: 30 in the afternoon when her operation ran out andshe and two other employees were told they were temporarily laid off.The othertwo employees were called back to work 2 days later.Martin was not. .,Respondent Mylan averred in its answer that Martin was merely temporarilylaid off but Feinstein testified that she quit, admitting that two other`personswere-put to work making pockets when, she left.Obviously this operation wasnot discontinued for more than one day, if for that time,and respondent couldeasily have done as it had before,placed Martin on another operation until thework of making pockets increased,particularly in view of her long experience onmany operations.Respondent,however, did not do so, nor did it recall her,when the operation of making pockets picked up.The evidence is plain that shewas not temporarily laid off and that she did not quit as Feinstein must haveknown.The evidence is overwhelming and the undersigned finds that NolaMartin was discharged because of her activities on, behalf of the Union.Martinwas reemployed by respondent Mylan on June 10, 1945, after clearance with theLabor Relations Committee of the Chamber of Commerce,as related heretofore.7.Ora BurgessOra Burgess was last employed from October or November 1944 until her dis-charge on April 12, 1945. She advised Mannie Honig at the time of her reem-ployment that she could only work 3 days a week,in which arrangement RobertFrazier and Max Feinstein acquiesced.Burgess was very active in the Unionand the second and last meeting was held in 'her home,where she was electeda Committeewoman.Both the fact that the meeting was held at her homeand that she was elected to office were reported in the Sparta Expositor the nextday.From,the time of the first union meeting until the one at her home, shewas very active in handing out application cards and had been seen doing so bySupervisorMannie Honig. Shortly after the meeting at. her home she toldFrazier-that she was going.to Nashville.When she returned,her card was outof the rack and she was told by Frazier that Feinstein had said to discharge herbut Frazier did not do so since-,she had obtained permission from him to leave,,she told Honig that shehad to go home to do some work.The next day her check and separation slipwere awaiting her when she arrived at the plant, the separation slip saying "butwithout excuse."Honig would not talk with her and Feinstein claimed that hedidn't know anything about the matter. She admitted that Honig had told herto see Feinstein when she left the day before but that she had said she wouldn'tsee anybody.Respondent Mylan avers in its answer that they"requested this employee tonotify the respondent's officials if she intended to be absent from work so arrange-ments could be made for someone to take her place and she declined to do soand stated that she intended to continue her plan [of working for short periodsof time]without notice and respondent therefore was required in the interestof business and other employees to terminate her services."Respondent Mylan,at the hearing,made nb attempt to prove these allegations in its answer and itwas admitted that when Burgess returned to work in the fall of 1944 she madearrangements to work only 3 days a week and it is admitted that later on sheworked more than 3 days a week when she could.Supervisor Honig,testifiedthat she refused to talk to Feinstein on her last day of employment and thatbecause he didn't give her permission to leave.she quit her employment.,Fein-stein admitted that the three-day arrangement had been made but said theunderstanding was that it was only to be for a short time.He never testifiedas to the reason for her employment being terminated.Regardless,of whether MYLAN MANUFACTURING 'COMPANY605she had permission to work only 3 days a week, in view of Burgess' outstandingunion activities and the knowledge of them by respondent Mylan, the failureof respondent Mylan to submit proof in support of the allegations in its answerregarding Burgess, and the only testimony submitted by the respondent beingthat she voluntarily quit, which is not credited as it contradicts the separationslip given her when she was terminated and this respondent's desire to find apretext for discharging her as shown by the Nashville incident, the conclusion is-inescapable that she was actually discharged because of her activities and of3icer-ship in the Union, and the undersigned so finds.8.Conclusions regarding the discharges,The 'undersigned finds that by discharging Pauline Anderson, Mary Hardie,Carrie-Bennett, Della Fletcher, Rebecca Bell, Nola Martin and Ora Burgessbecause of their activities on behalf of the Union and in the case of PaulineAnderson also because of her husband's activities in.the Union, respondent Dly-lan discriminated in respect to their hire and tenure of employment thereby dis-couraging membership in the Union and interfering with, restraining and coerc-ing its employees in the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OFTHE UNFAIRLABOR PRAOTICESON COMMERCEThe activities of the respondents set forthin SectionIII, above,occurring inconnection with the operation of the respondent's business described in Section 1,above,have a close, intimate, and substantial relation to trade, traffic,and com-merce ainong the ,:('veral States, and tend to, lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the various respondents have engaged in certain unfairlabor practices the undersigned will recommend that they cease and desist there-from and take certain affirmative action designed to effectuate the policies ofthe Act.-tRespondent Mylan by its participation in the aggressiveanti-unioncampaign,itsutilization of the Chamber of Commerce, the individual respondents, andIt.E Knowles, to further its interests in destroying the Union, and its dischargeof the seven most prominent union leaders as a reprisal for their union activities,convinces the undersigned that theunfairlabor practicesfound are persuasivelyrelated to the other unfair labor practices, hereinafter proscribed and that dangerof their commission in the future is to be anticipated from respondent Mylan'sconduct herein set forth" The deterrent purposes of the Act will be defeatedif the order is not as comprehensive as the threat. -Limiting the order to theparticular violations found herein would encourage respondents Mylan-Spartaand Mylan Manufacturing Company in finding other and more subtle means ofachieving its demonstrated purpose of defeatingits employees in the exercise oftheir rights of self-organization for the purpose of collective bargaining.Thissame reasoning applies with as great force to the respondents Chamber ofCommerce, Wallace, Snodgrass and Tubb. In order therefore to make effectivethe interdependent guarantees of Section 7, to prevent a recurrence of unfairlabor practices and thereby minimize industrial strife which burdens andobstructs commerce and thus effectuate the policies of the Act it is recommended44 See N. L.R.B. v Express Publishing Company,312 U. S. 426,and May DepartmentStores,326U S. 376. 606DECISIONS-OF NATIONALLABOR RELATIONS BOARDthat all the-respondents except respondent Mylan'a be ordered to cease anddesist from in anymanner infringingupon the rights guaranteed in Section 7of the Actin relationto respondent Mylan's employeesThe size of Sparta. the dominant economic position of respondents Mylan-Sparta and Mylan Manufacturing Company in the community, and the factthat only one newspaper serves the county have all heretofore been noted Inview of these facts- it will be recommended that respondents Chamber of Com-merce, Wallace,Snodgrass,and Tubb shall, besides posting a notice at respondentMylan's plant, also jointly publish in the local newspaper, the Sparta Expositor,exact copies of the said notices'6As shown heretofore Carrie Bennett was reinstated on June 10, 1945, and DellaFletcher on June 5, 1945, to their former positions, while Rebecca Bell wasreinstated July 25, 1945, on her promise not to engage in Union" activities in thefutureAfter complaint was issued in this niatter the evidence discloses PaulineAnderson, Nola Martin, Ora Burgess and Mary Hardie were also reinstated.In view of these facts recommending that respondent Mylan-Sparta and MylanManufacturing Company reinstate these, employees would be a futile gestureand itwill not be recommendedHowever, it will be recommended that respond-ents Mylan-Sparta and Mylan Manufacturing Co notify Rebecca Bell in writing'that she is not bound by her promise not to engage in union activities and thather position with respoudent,is n6t conditioned on such a, promiseIt will alsobe recommendedthat respondents Mylan-Sparta and Mylan Manu-facturingCo make these discharged employees whole for losses incgrred be-cause of the discrimination against them by payment to each ofthem of a sumof money equal to that which each of them would normally have earned fromthe date of their discriminatory discharge to the date of their actual reinstate-ment" less in each case theirnet earningsduring the said period .48Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the-following:CoNcr.usloNs of Law1.United Construction Workers, U. M. W. A., is a labor organization withinthe meaning of Section 2 (5) of the Act2The Sparta-White County Chamber of Commerce, M. C. Wallace, JamesRichardson Tubb, Jr., and Robert J' Snodgrass are employers within the meaningof Section 2 (2) of the Act.3.By discriminating in regard to the hire and tenure of employment ofPauline Anderson, Mary Hardie, Carrie Bennett, Della Fletcher,' Rebecca Bell,Nola Martin, and Ora Burgess, thereby discouraging membership in the Union,the respondent Mylan has engaged in and respondents Mylan-Sparta and MylanManufacturing Co are engaging in unfair labor practices within the meaningof Section 8 (3) of the Act. -15The existence of respondent Mylan has been terminated and it has been succeeded byrespondents Mylan-Sparta and Mylan Manufacturing Co.96 In theMatter of Salant&Salant, Inc,et al,66 N. L. R. B 2447 It has been heretofore found that the offer of reinstatement made to Mary Hardie inJuly 1945was not an unconditional offer and her back pay therefore runs with the othersuntil her actual reinstatement.44By "net earnings"ismeant,earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for.his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 N L R. B.440.Monies received for work performedupon Federal,State, county,municipal,or other work-relief projects shall be consideredas earnings.SeeRepublicSteelCorporation v. N. L.R.B., 311 U. S. T. MYLAN MANUFACTURING COMPANY6074. (a) The respondents Mylan, Mylan-Sparta, Mylan Manufacturing, Co.,Chan\ber of Commerce, Wallace, 'Snodgrass, an-d Tubb by interfering with, re-straining,.and coercing employees of the respondents Mylan, Mylan-Sparta andMylan Manufacturing Co have engaged in and respondents Mylan-Sparta, MylanManufacturing Co., Chamber A Commerce, Wallace, Snodgrass and'Tubb areengagingin unfair labor practices within the meaning of Section 8 (1) ofthe Act.- '(b)The respondent Mylan by the acts set forth above in Sections 3 and 4 (a),and by causingiand attempting to cause business men of Sparta to interfere with,restrain and coerce the employees of respondent Mylan has engaged in, andrespondents Mylan-Sparta and Mylan Manufacturing Co. are engagingin, unfairlabor practice's within themeaning ofSection 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning'of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and theentire record in the case, the undersigned recommends thatA. The respondents Mylan-Sparta Co., Inc. and Mylan Manufacturing Co., Inc.,their officers, agents, successors,and assigns shall:1.Cease and desist from :(a) Discouraging membership in United Construction Workers, U. M. W. A., orany other labor organization of its employees by discharging or refusing to rein-state any of its employees, or by discriminating in any other manner in regardto their hire or tenure of employment or any term or condition of their employ-ment ;(b)Engagingin surveillanceof union activities;(c)Recognizing the Labor Relations Committee of the Sparta-White CountyChamber of Commerce as representative of their employees coveringgrievances,labor disputes, wages, rates of pay,hours-ofemployment,or other conditions ofemployment ;(d)Usingthe assistanceof respondents Chamber of 'Commerce, Wallace,Snodgrass and Tubb, or R. E. Knowles or any otherperson or group of persons,for the purpose of violating the Act ;(e)Using the assistance of respondents Chamber of Commerce, Wallace,Snodgrassand Tubbs, or R. E. Knowles, or any other person or group of persons,to force representatives of United ConstructionWorkers or any other labor,toto leave the town of Sparta,Tennessee,for the purpose of dis-couraging membership in the United Construction Workers, U. M. W. A.,or anyother labororganization ;(f) In any manner interfering with, restraining or coercing their employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist United Construction Workers, U. M. W. A., or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collectivebargainingor other mutual aid or protection as guaranteed in Section,7 of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act:(a)Make whole Pauline Anderson, Mary Hardie, Carrie Bennett, DellaPletcher, Rebecca Bell, Nola Martin and Ora Burgess in the manner set forth inthe'section .of this Intermediate Report entitled "The Remedy," for any loss ofpay them may have suffered ; 608DECISIONS,QI NATIONAL LABOR,RELATIONS BOARD(b)NotifyRebeccaBellin writingthat sheis not bound by her promise notto engage in union activities and that her position with, respondent is note con-ditionedon such a promise;(c) - Post fora period,of at least 60 consecutive daysin conspicuous places attheir plant in Sparta, Tennessee, copies ofithe notice to be prepared by the respond-ents Chamber of Commerce, Wallace, Snodgrass'and Tubb, in accordance withthe provisionsof these recommendationsto them ;(d) Post at their plant in Sparta, Tennessee, 'copies of the notice attachedhereto and marked "Appendix A.Copies of such notice, to be furnished by theRegional Director of the Tenth Region, shall, after being duly signed by respond-ents Mylan-Sparta and Mylan Manufacturing Co.'s representative, be posted bysaid respondents immediately on receipt thereof, and maintained by them forsixty (60) consecutive days thereafter, in conspicuous places, including, all placeswhere notices to employees are customarily, posted.' Reasonable steps shall be,such notices are not altered, defaced, or covered by any other material;..(e) File with the Regional Director for the Tenth Regionon orbefore 10 daysfrom the receipt of thisIntermediateReport, a reportin writing settingforth in.detail the manner andform inwhich the respondenthas compliedwith the fore-going recommendations.°B. The respondent Chamber of Commerce, its officers, directors, and agentsshall : ,-1. Cease anddesist from :(a)Holding out its Labor Relations Committee as a committee to serve as alink between respondents Mylan-Sparta and Mylan Manufacturing Co. and theiremployees concerninggrievances,labor disputes,wages, rates of pay, hours- ofemployment, or other conditions of. employment ; , --(b) In anymannerinterfering with,restrainingor coercing the employees ofrespondents Mylan-Spartaand MylanManufacturing Co. at theirSparta plantin the,exercise of the right to form,join, or assistUnited Construction Workers,U.M. W. A., or any other labor organization, to bargain collectively, throughrepresentatives of their own choosing and. to engage in concerted activities for thepurpose of collective bargaining, or other, mutual aid or protection, as guaranteedin Section 7 of the Act..J,--2.Take the following affirmative action, which the undersigned finds willeffectuatethe purposes of theAct:'-, -(a)Publish in the local newspaper '41 the Sparta, Expositor, and have posted atthe respondents'Mylan-Spartaand Mylan Manufacturing Co. plant inSparta,Tennessee, copies of the notice, attached hereto marked "Appendix B."Copiesof said notice, to be furnished by the Regional Director of the Tenth Region, shall,after being duly signed by the respondent Chamber of Commerce's representa-tive, be posted by the respondents Mylan-Sparta and Mylan Manufacturing Co.immediately upon receipt thereof, and maintained by them for 60 consecutivedays thereafter in conspicuous places, including all places where notices toemployees are 'customarily posted.Reasonable steps shall be taken by therespondents Mylan-Sparta andMylan Manufacturing, Co. toinsure, that saidnotices are not altered, defaced, or covered by any othermaterial ;(b)File with the Regional Director for the Tenth Region on or before 10daysfrom the receipt of thisIntermediateReport, a report inwriting settingforth in detailthe manner and formin which the respondent Chamber of Com-merce has complied with the foregoing recommendations.'-4sThe undersigned does not mean to foreclose respondent Chamber of Commerce,, andrespondents Snodgrass,Wallace and Tubb from publishing this notice as a joint noticeif they so desire. MYLAN MANUFACTURING COMPANY609C.Therespondents,M. C. Wallace, RobertJ. Snodgrass and James Richard-son Tubb, Jr., and each of them shall :1.Cease and desist from(a) In any manner interfering with, restraining or coercing the employees ofrespondents Mylan.Sliarta and Mylan Manufacturing Co. at its Sparta plantin' he exercise of the right to form, join or assist United Construction Workers,U.M.W. A., or any other labor organization to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining, or other mutual aid or protection asguaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the purposes of the Act :(a)Publish in the local newspaper; ° the Sparta Expositor, and have postedat the respondents' Mylan-Sparta and Mylan Manufacturing Co. plant in Sparta,Tennessee, copies of the notice attached hereto marked "Appendix B." Copiesof said notice, to be furnished by the Regional Director of the Tenth Region,shall, after being duly signed by these respondents, be posted-by the respondentsMylan-Sparta and Mylan, Manufacturing Co immediately upon receipt thereof,and maintainetl by them for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondents Mylan-Sparta and Mylancovered by any other material;-(b)Each file with the Regional Director for the Tenth Region on or before10 days from the receipt of this Intermediate Report, a report in writing settingforth in detail the manner and form in which he has complied with the fore-going recommendations.It is further recommended that unless on or before 10 days from the receiptof this Intermediate Report, the respondents notify said Regional Director inwriting that they will comply with the foregoing recommendations the NationalLabor Relations Board issue an order requiring the respondents to take theaction aforesaid.-As provided in Section.33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as'amended, effective November 27,1945, any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations file with the Board,.Rochambeau Building, Washington 25, D. C., an original and four' copies of astatement in writing setting forth such exceptions'to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or-objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the-Regional Director.As further provided in said Section 33, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing within ten (10) days from the date of the order trans-ferring the case to the Board.T. B. SmoarTrial Examiner.Dated April-5,1946.See footnote49,supra.e 610DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate` the policies of the National LaborRelations Act, we hereby notify our employees that:We wfll not engage in surveillance of union, meetings:-We will make whole the employees named below for any loss of pay suf-fered as a result of discrimination against them :Pauline AndersonRebecca BellMary HardieNola Martin-Carrie Bennett'-Ora BurgessDella FletcherWe will not in any manner use the assistance of the Sparta-White CountyJ. Snodgrass, R. E. Knowles, or any other persons or groups of persons forthe purpose of violating the National Labor Relations Act.-We will not recognize the Labor Relations Committee of the Sparta-WhiteCounty Chamber of Commerce as representatives of our employees concerninggrievances, labor disputes, wages, rates of pay, hours of employment or otherconditions of employment.We will notify Rebecca Bell, in writing, that she is not bound by herpromise not to engage in union activities and that her position with us isnot conditioned on such a promise.We will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist United Construction' Workers, U. M. W. A.,or any other labor organization, to bargain collectively through representa-tives of their own choosing and to engage in concerted activities for thepurpose of collective bargaining or any other mutual aid or protection.All our employees are free to become or remain members of the above-named,union or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership or activity on behalf of any such labor-organization.MYLAN-SPARTA CO., INC.,MYLAN MANUFACTURING CO., INC.Employer.By --------------------------------------(Representative)(Title)Dated --------------------NoTE.-Any of the (above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted sixty days from the date hereofand mustnot be altered, defaced or covered by any other material.A MYLAN MANUFACTURING COMPANY_611APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, we hereby notify the employees of Mylan-Sparta Co., Inc., andMylan Manufacturing Co., Inc., that :We will not in any manner interfere with, restrain, or coerce employeesofMylan-Sparta Co., Inc., and Mylan Manufacturing Co, Inc., in. theexercise of their right to self-organization, to form labor organizations,to join or assist United Construction Workers, U. M W. A, or any otherlabor organization, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the purpose ofcollective bargaining, or other mutual aid or protection.All employeesare free to become or remain members of this union or any other labororganization.SPARTA-WHITE COUNTY CHAMBEROF COMMERCE,By-------------------------------------------------(Representative)(Title)M. C. WALLACE,ROBERT J. SNODGRASS,JAMES RICHARDSON TUBB, JR.Dated ------------------This notice must remain posted for sixty days from the datehereof andmust not be altered, defaced or covered by any othermaterial.712344-47-vol. 70-40I